DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 2/3/2022, is being considered by the examiner.

Objections 
Claims 3 and 12 are objected.  The limitation “a special effect unit of the rendering layer” should be read “[[a]] the special effect unit of the rendering layer”.  An appropriate correction is required.
Claims 3 and 12 are objected.  The limitation “a script layer” should be read “[[a]] the script layer”.  An appropriate correction is required.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a preset movable window, a data storage layer, a rendering layer, a script layer, an image acquisition unit, an animation logic processing unit, a special effect unit, and an image capture unit must be shown or the feature must be canceled from claims 1-19.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.            This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: an image acquisition unit in claim 1, 6, 15, and 19; an animation logic processing unit in claim 1, 3, 5, 10, 12, 14, and 19; a special effect unit in claims 1, 3, 7, 10, 12, 16, and 19; an image capture unit in claim 2, 8, 10, 11, 17; a data storage layer claims 1-2, 10-11, and 19; a rendering layer claims 1-3, 6-8, 10-12, 15-17, and 19; 10and a script layer claims 1, 3, 10, 12, and 19.
            Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
             If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matters, which were not described in the specification in such a way as to reasonably enable a person skilled in the art to make to the invention commensurate in scope with the claims. To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  Original claims fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function.  In this application, several limitations are not explained in sufficient details in the specification.  For example, claims 1, 10, and 19 recite “a historical image” multiple times, however neither the specification nor the claim provides a clear definition of what is the historical image.  There are multiple images in a data storage layer; it is not clear to readers which one of them would be the historical image. Likewise, the specification does not provide clear definitions for “a rendering layer” and “a script layer”.  Accordingly, these limitations do not satisfy the written description requirement. It is not enough information for one skilled in the art could write a program or implement in an apparatus to achieve the claimed function because the specification must explain how the inventors achieve the claimed function to satisfy the written description requirement.  For the reasons discussed above, the recited limitations do not satisfy the written description requirement, and are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
Claims 1-19 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. After reviewing the specification there appears to be no corresponding structure for “a rendering layer” and “a script layer”.
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1, 10, and 19 recite “acquiring a video”.  The claims however do not include or disclose whether or not the method, the processor, and the computer have an image sensor so they can “acquire a video” in real-time. Otherwise, if the meaning of the “acquiring a video” is simply loading of an already captured video, then the invention does not perform a real-time special effect to solve the real-time problem that the invention claimed to address. Please see paragraphs [0003-0007] of the application specification for more details. Therefore, claims 1, 10, 19, and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1, 10, and 19 recite “arranging a preset movable window on the video, wherein the window moves on the video”.  It is noted that at step S12, the video is still in the bitstream format and the video is not display yet; hence it is not clear from the claim language how to “arranging a preset movable window on the video, wherein the window moves on the video”. Therefore, claims 1, 10, 19, and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1, 10, and 19 recite “acquiring, from a data storage layer by an image acquisition unit of a rendering layer, a historical image when the window is moved to a preset position”.  It is noted that it is not clear from neither the spec nor from the claim that what is “a historical image”. There are many images in a data storage layer; hence it is not clear which one of them would be determined as the historical image. Moreover, claims 2 and 11 further define that the historical image is an image captured by the image capture unit of the rendering layer, “capturing, by an image capture unit of the rendering layer from the video, an image when the window is moved to the preset position, as a historical image”. Hence it is not clear to readers that when the window is moved to the preset position, the historical image is acquired from the data storage layer by the image acquisition unit or it is a newly captured image by the image capture unit. Since these operations are executed by two different units, hence it is not clear whether the acquired image or the newly captured image would be selected as the historical image; if so, then how.  Therefore, claims 1, 10, 19, and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. These claim limitations also raise a question that whether or not the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1, 10, and 19 recite “combining the historical image and the current image by an animation logic processing unit of a script layer and a special effect unit of the rendering layer”.  As it is discussed in the previous sections, there are many images in the data storage layer, hence it is not clear to readers which one of them is the historical image. In addition, it is not clear whether the historical image is an acquired image from the data storage layer or the newly captured image.  Moreover, it is noted that the historical image can be quite different from the current image.  It is not clear from the claims that what kind of image processing algorithm is used to combine these two images together to generate a combined image.  Furthermore, it is also not clear what kind of the special effect is created in this case.  Therefore, claims 1, 10, 19, and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1, 10, and 19 recite “a rendering layer”.  However, it is not clear from neither the spec nor the claim what is the rendering layer and what is its structure. Therefore, claims 1, 10, 19, and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1, 10, and 19 recite “a script layer”.  However, it is not clear from neither the spec nor the claim what is the script layer and what is its structure. Therefore, claims 1, 10, 19, and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1, 10, and 19 recite “a data storage layer”.  However, it is not clear from neither the spec nor the claim what is the data storage layer and what is its structure. Therefore, claims 1, 10, 19, and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1, 10, and 19 recite “the window”.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, claims 1, 10, 19, and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. An amendment with “the preset moveable window” would overcome this rejection. 
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matters, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  It is not clear who or what component perform operations arranging, acquiring, combining, outputting, storing, determining, drawing, combining, controlling, and sending in claims 1-9. Therefore, the claims 1-9 are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matters, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The dependent claims 3 and 12 recite “drawing the window at the position”. It is noted that claims 3 and 12 recite “a position of the window in a blank image” and their parents claims recite “a preset position”, hence it is not clear what “the position” refers to. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matters, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The dependent claims 3 and 12 recite “determining a position of the window in a blank image by the animation logic processing unit of the script layer; by the special effect unit of the rendering layer, drawing the window at the position, 25drawing the historical image inside the window, and drawing the current image outside the window; and combining the image inside the window and the image outside the window to obtain an image”. From the claim language, it seems that the window is already existed, hence its position can be determined. However it is not clear to readers why it is necessary to draw again the window at a same of its position.  Moreover, the claims do not provide information about resolutions of the current image, the historical image, and the blank image. It is not clear how the historical image would be fitted in the space inside the window, and the current image would be fitted in the space outside the window.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 4-11, and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perlman (US Patent 9,756,349 B2), (“Perlman”).

Regarding claim 1, Perlman meets the claim limitations, as follows:
A method (i.e. a method) [Perlman: col. 79, line 16] for performing special effect processing on an image (i.e. for a motion picture with extensive special effects) [Perlman: col. 7, line 7-8], comprising: acquiring a video (i.e. capturing real-world video) [Perlman: col. 13, line 15]; 5arranging a preset movable window on the video ((i.e. In one embodiment, the user is provided with a video window (not shown) such as a Apple QuickTime or Adobe Flash video window with a "scrubber" (i.e., a left-right slider control) that allows the user to sweep forward and backward through the video stream, as far back as the HQ stream has stored the video) [Perlman: col. 89, line 42-47]; (i.e. FIG. 16 illustrates an example screen shot of one embodiment of a user interface which includes a plurality of live video windows) [Perlman: col. 21, line 65-67; Fig. 16]), wherein the window moves on the video ((i.e. Each of the "thumbnail" video windows, such as 1600 is a live video window in motion showing the video from one user's game) [Perlman: col. 54, line 28-30; Fig. 16]; (i.e. All of the thumbnails and video windows on this page show constantly moving video) [Perlman: col. 60, line 65-67; Fig. 20]; (i.e. In one embodiment, the user is provided with a video window (not shown) such as a Apple QuickTime or Adobe Flash video window with a "scrubber" (i.e., a left-right slider control) that allows the user to sweep forward and backward through the video stream, as far back as the HQ stream has stored the video) [Perlman: col. 89, line 42-47]; (i.e. FIG. 17 illustrates the user interface of FIG. 16 following the selection of a particular video window. FIG. 18 illustrates the user interface of FIG. 17 following zooming of the particular video window to full screen size) [Perlman: col. 22, line 1-4; Figs. 16-18]); determining a current image based on a current play progress of the video ((i.e. for each frame displayed, the decoder seeks whichever frames require the least additional newly decoded frames to display the desired frame, be it an undecoded I-Frame or an already-decoded frame still available in decoded form (in RAM or other fast storage), and then decode intervening frames, as necessary, until the desired frame is decoded and displayed. For example, at 4x fast forward, in an I, P encoded sequence with 8x I-Frame periodicity, if the current frame is a P-frame that is 1 frame following an I-frame, then the desired frame to be displayed is 4 frames later, which would be the 5th P-Frame following the preceding I-frame) [Perlman: col. 87, line 65 – col. 88, line 9; Figs. 31a-h] – Note: Perlman discloses that during the decoding process, the decoder determines whether the current frame is an I, P, or B frame so it can decode properly according to the decoding order); acquiring (i.e. request) [Perlman: col. 56, line 6], from a data storage layer ((i.e. if multiple App/Game Servers 3121-3125 request the same size video stream from another App/Game Server 3121-3125, Inbound Routing 3141 can implement IP multicast techniques, such as those well-known in the art, and broadcast the requested stream to multiple App/Game Servers 3121-3125 at once, without requiring an independent stream to each App/Game Server making a request) [Perlman: col. 90, line 56-63; Figs 6a]; (i.e. Direct Memory Access (DMA) to transfer the captured video through the DVI bus into system RAM) [Perlman: col. 48, line 12-13]) by an image acquisition unit (i.e. a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 8-9] of a rendering layer ((i.e. the hardware/software implemented on the client device) [Perlman: col. 82, line 48]; (i.e. the client 415 decompresses each tile as if it is a separate video sequence of small I and P frames, and then renders each tile to the frame buffer driving display device 422. For example, I0 and P0 from R frames 711 to 770 are used to decompress and render tile 0 of the video image. Similarly, I1 and P1 from R frames 711 to 770 are used to reconstruct tile 1, and so on. As mentioned above, decompression of I frames and P frames is well known in the art) [Perlman: col. 38, line 12-20], a historical image ((i.e. the previous frame's decompressed frame) [Perlman: col. 52, line 59];  (i.e. If the user clicks an activation button on their input device, they will see the thumbnail video in the yellow box zoom up while continuing to play live video to full screen size. This effect is shown in process in FIG. 17. Note that video window 1700 has grown in size. To implement this effect, the app/game server 1521-1525 requests from the app/game server 1521-1525 running the game selected to have a copy of the video stream for a full screen size (at the resolution of the user's display device 422) of the game routed to it) [Perlman: col. 56, line 1-10; Fig. 17]; (i.e. the past "state" stored within the memories comprises the combined data from prior P-tiles / frames) [Perlman: col. 78, line 14-15]; (i.e. they contain data indicating the changes between the previous I frame or P frame. B frames 670 are similar to that of P frames except that B frames use the frame in the following reference frame as well as potentially the frame in the preceding reference frame) [Perlman: col. 34, line 24-28; Fig. 6a] – Note: The previous frame's decompressed frame, the previous I frame or P frame, the preceding reference frame, or prior P frames in above descriptions could be a historical frame, which can be used to combine in order to reconstruct a decompressed frame or a full screen size frame) when the window is moved to a preset position ((i.e. the video3402 as ABC 7 News, and also indicating that the program is a live broadcast. Note that the entire array of thumbnails has moved to the right so as to keep the selection relatively centered, and note that the video in all of the windows continues as this interaction is proceeding) [Perlman: col. 102, line 62 -col. 103, line 2; Figs. 34a-d]; (i.e. If a user selects the window with KILLHAZARD's live gameplay, and then appropriately clicks on their input device, the window will zoom up) [Perlman: col. 61, line 17-20] – Note: Perlman discloses that users have options to select and move the windows to a preferred position such as at the center of the screen. Depend on user’s selection, appropriate video segments/frames are obtained); 10combining the historical image and the current image ((i.e. the client 415 decompresses each tile as if it is a separate video sequence of small I and P frames, and then renders each tile to the frame buffer driving display device 422. For example, I0 and P0 from R frames 711 to 770 are used to decompress and render tile 0 of the video image. Similarly, I1 and P1 from R frames 711 to 770 are used to reconstruct tile 1, and so on. As mentioned above, decompression of I frames and P frames is well known in the art) [Perlman: col. 38, line 12-20]; (i.e. Further, in another embodiment, if multiple app/game servers 1521-1525 are used simultaneously by one user (e.g., in a parallel processing configuration to create the 3D output of a complex scene) and each server is producing part of the resulting image, the video output of multiple servers 1521-1525 can be combined by the shared hardware compression 1530 into a combined frame, and from that point forward it is handled as described above as if it came from a single app/game server 1521-1525) [Perlman: col. 53, line 62 – col. 54, line 3]) by an animation logic processing unit (i.e. a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 8-9] of a script layer (i.e. Alternatively, or in addition, in one embodiment, a script is executed (e.g., using JavaScript, Flash, Java, etc.)) [Perlman: col. 98, line 5-7] and a special effect unit (i.e. a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 8-9] of the rendering layer ((i.e. the hardware/software implemented on the client device) [Perlman: col. 82, line 48]; (i.e. the client 415 decompresses each tile as if it is a separate video sequence of small I and P frames, and then renders each tile to the frame buffer driving display device 422. For example, I0 and P0 from R frames 711 to 770 are used to decompress and render tile 0 of the video image. Similarly, I1 and P1 from R frames 711 to 770 are used to reconstruct tile 1, and so on) [Perlman: col. 38, line 12-20]); and outputting the combined image ((i.e. The server 402 then produces a new frame and outputs it through its DVI output) [Perlman: col. 48, line 42-43]; (i.e. output the video in the new format (e.g., assuming stereoscopy is achieved through 120 fps video synchronized with shuttered glasses, with 60 fps delivered to each eye)) [Perlman: col. 3, line 57-60];  (i.e. The video streams described throughout this document are shown as captured from the video output of App/Game servers, and then being streamed and/or delay and being reused or distributed in a variety of ways) [Perlman: col. 94, line 32-35; col. 52, line 25-28]) and displaying the combined image on a terminal screen ((i.e. output the video in the new format (e.g., assuming stereoscopy is achieved through 120 fps video synchronized with shuttered glasses, with 60 fps delivered to each eye)) [Perlman: col. 3, line 57-60]; (i.e. it can stream compressed video in a format suitable for the display device) [Perlman: col. 28, line 17-18]; (i.e. it can immediately decompress the frame and display it) [Perlman: col. 18, line 34-35]; (i.e. will appear on the home/client device 210 display screen) [Perlman: col. 97, line 44-45]).

Regarding claim 2, Perlman meets the claim limitations as set forth by claim 1.Perlman further meets the claim limitations as follows:
The method according to claim 1 (i.e. a method) [Perlman: col. 79, line 16], further comprising:
capturing (i.e. captured) [Perlman: col. 94, line 33], by an image capture unit (i.e. the low-latency compression logic) [Perlman: col. 37, line 25] of the rendering layer (i.e. the hardware/software implemented on the client device) [Perlman: col. 82, line 48] from the video (i.e. captured from video output) [Perlman: col. 94, line 33], an image (i.e. the video frame) [Perlman: col. 37, line 42]; ((i.e. I frames and P frames) [Perlman: col. 37, line 29]; (i.e. a P frame) [Perlman: col. 37, line 35]) when the window is moved to the preset position ((i.e. the video, as a historical image ((i.e. the previous frame's decompressed frame) [Perlman: col. 52, line 59]; (i.e. the past "state" stored within the memories comprises the combined data from prior P-tiles / frames) [Perlman: col. 78, line 14-15]; (i.e. they contain data indicating the changes between the previous I frame or P frame. B frames 670 are similar to that of P frames except that B frames use the frame in the following reference frame as well as potentially the frame in the preceding reference frame) [Perlman: col. 34, line 24-28; Fig. 6a]); and storing the captured image (i.e. the video/audio will be stored) [Perlman: col. 58, line 14] in the data storage layer (i.e. The past state(s) 2611 of the encoder 2600
is stored within a memory device 2610 on the hosting service 210 and the past state(s) 2621 of the decoder 2602 10 is stored within a memory device 2620 on the client device 205) [Perlman: col. 78, line 7-11].

Regarding claim 4, Perlman meets the claim limitations as set forth by claim 1.Perlman further meets the claim limitations as follows:
The method according to claim 1 (i.e. a method) [Perlman: col. 79, line 16], further comprising: 5controlling (i.e. Control CPU 483 (almost any small CPU, such as a MIPS R4000 series CPU at 100 MHz with embedded RAM is adequate) running a small client control application from Flash 47 6 implements the protocol stack for the network (i.e. Ethernet interface) and also communicates with the Hosting Service 210, and configures all of the devices in the client 465. It also handles interfaces with the input devices 469 and sends packets back to the hosting service 210 with user controller data, protected by Forward Error Correction, if necessary. Also, Control CPU 483 monitors the packet traffic (e.g. if packets are lost or delayed and also timestamps their arrival). This information is sent back to the hosting service 210 so that it can constantly monitor the network connection and adjust what it sends accordingly.) [Perlman: col. 28, line 52-65] a movement period of the window (i.e. RAID array 1511-1512 and the inbound routing 1502 can provide data rates that are so fast and with latencies so low that it is possible to design video games and applications that rely upon the RAID array 1511-1512 and the inbound routing 1502 to reliably deliver geometry on-the-fly in the midst of game play or in an application during real-time animation (e.g., a fly-through with a complex database.)) [Perlman: col. 63, line 27-33]; (i.e. In the hosting service 210, the RAID arrays 1511-1512 can stream data in excess of Gigabit Ethernet speed, and with a SAN network, it is possible to achieve 10 gigabit/second speed over 10 Gigabit Ethernet or over other network technologies. 10 gigabits/second will load a gigabyte of data in less than a second. In a 60 fps frame time (16.67 ms), approximately 170 megabits (21 MB) of data can be loaded. Rotating media, of course, even in a RAID configuration will still incur latencies greater than a frame time, but Flash-based RAID storage will eventually be as large as rotating media RAID arrays and will not incur such high latency. In one embodiment, massive RAM write-through caching is used to provide very low latency access. Thus, with sufficiently high network speed, and sufficiently low enough latency mass storage, geometry can be streamed into app/game game servers 1521-1525 as fast as the CPUs and/or GPUs can process the 3D data.)) [Perlman: col. 98, line 5-7] – Note: Perlman discloses the data rate, the video frame rate, and the clock rate, which can be used to determine the movement period of the window) by a counter (i.e. This can be accomplished by keeping a running count of the number of active requests by App/Game servers for a particular video stream) [Perlman: col. 93, line 35-37] of the script layer (i.e. in one embodiment, a script is executed (e.g., using JavaScript, Flash, Java, etc.)) [Perlman: col. 98, line 5-7].

Regarding claim 5, Perlman meets the claim limitations as set forth by claim 1.Perlman further meets the claim limitations as follows:
The method according to claim 1 (i.e. a method) [Perlman: col. 79, line 16], further comprising: 5controlling an execution period of the animation logic processing unit (i.e. Control CPU 483 (almost any small CPU, such as a MIPS R4000 series CPU at 100 MHz with embedded RAM is adequate) running a small client control application from Flash 47 6 implements the protocol stack for the network (i.e. Ethernet interface) and also communicates with the Hosting Service 210, and configures all of the devices in the client 465. It also handles interfaces with the input devices 469 and sends packets back to the hosting service 210 with user controller data, protected by Forward Error Correction, if necessary. Also, Control CPU 483 monitors the packet traffic (e.g. if packets are lost or delayed and also timestamps their arrival). This information is sent back to the hosting service 210 so that it can constantly monitor the network connection and adjust what it sends accordingly.) [Perlman: col. 28, line 52-65] by the counter (i.e. This can be accomplished by keeping a running count of the number of active requests by App/Game servers for a particular video stream) [Perlman: col. 93, line 35-37] of the script layer (i.e. in one embodiment, a script is executed (e.g., using JavaScript, Flash, Java, etc.)) [Perlman: col. 98, line 5-7].

Regarding claim 6, Perlman meets the claim limitations as set forth by claim 1.Perlman further meets the claim limitations as follows:
The method according to claim 1 (i.e. a method) [Perlman: col. 79, line 16], further comprising:
sending (i.e. sending a message to) [Perlman: col. 54, line 53] an image acquisition instruction (i.e. instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 7-9] to the image acquisition unit of the rendering 10layer (i.e. a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 8-9] via the script layer (i.e. Alternatively, or in addition, in one embodiment, a script is executed (e.g., using JavaScript, Flash, Java, etc.)) [Perlman: col. 98, line 5-7], to trigger (i.e. the applet/application may be automatically triggered by the video game application) [Perlman: col. 99, line 49-51] the image acquisition unit (i.e. It should also be understood that elements of the disclosed subject matter may also be provided as a computer program product which may include a machine-readable medium having stored thereon instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations. Alternatively, the operations may be performed by a combination of hardware and software. The machine-readable medium may include, but is not limited to, floppy diskettes, optical disks, CD-ROMs, and magneto-optical disks, ROMs, RAMs, EPROMs, EEPROMs, magnet or optical cards, propagation media or other type of media/machine-readable medium suitable for storing electronic instructions. For example, elements of the disclosed subject matter may be downloaded as a computer program product, wherein the program may be transferred from a remote computer or electronic device to a requesting process by way of data signals embodied in a carrier wave or other propagation medium via a communication link (e.g., a modem or network connection)) [Perlman: col. 112, line 4-22].

Regarding claim 7, Perlman meets the claim limitations as set forth by claim 1.Perlman further meets the claim limitations as follows:
The method according to claim 1 (i.e. a method) [Perlman: col. 79, line 16], further comprising:
sending (i.e. sending a message to) [Perlman: col. 54, line 53] a control instruction (i.e. instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 7-9] to the special effect unit of the rendering 10layer (i.e. a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 8-9] via the script layer (i.e. Alternatively, or in addition, in one embodiment, a script is executed (e.g., using JavaScript, Flash, Java, etc.)) [Perlman: col. 98, line 5-7], to trigger (i.e. the applet/application may be automatically triggered by the video game application) [Perlman: col. 99, line 49-51] the special effect unit (i.e. It should also be understood that elements of the disclosed subject matter may also be provided as a computer program product which may include a machine-readable medium having stored thereon instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations. Alternatively, the operations may be performed by a combination of hardware and software. The machine-readable medium may include, but is not limited to, floppy diskettes, optical disks, CD-ROMs, and magneto-optical disks, ROMs, RAMs, EPROMs, EEPROMs, magnet or optical cards, propagation media or other type of media/machine-readable medium suitable for storing electronic instructions. For example, elements of the disclosed subject matter may be downloaded as a computer program product, wherein the program may be transferred from a remote computer or electronic device to a requesting process by way of data signals embodied in a carrier wave or other propagation medium via a communication link (e.g., a modem or network connection)) [Perlman: col. 112, line 4-22].

Regarding claim 8, Perlman meets the claim limitations as set forth by claim 2.Perlman further meets the claim limitations as follows:
The method according to claim 2 (i.e. a method) [Perlman: col. 79, line 16], further comprising:
sending (i.e. sending a message to) [Perlman: col. 54, line 53] an image capture instruction (i.e. instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 7-9] to the image capture unit of the rendering 10layer (i.e. a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 8-9] via the script layer (i.e. Alternatively, or in addition, in one embodiment, a script is executed (e.g., using JavaScript, Flash, Java, etc.)) [Perlman: col. 98, line 5-7], to trigger (i.e. the applet/application may be automatically triggered by the video game application) [Perlman: col. 99, line 49-51] the image capture unit (i.e. It should also be understood that elements of the disclosed subject matter may also be provided as a computer program product which may include a machine-readable medium having stored thereon instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations. Alternatively, the operations may be performed by a combination of hardware and software. The machine-readable medium may include, but is not limited to, floppy diskettes, optical disks, CD-ROMs, and magneto-optical disks, ROMs, RAMs, EPROMs, EEPROMs, magnet or optical cards, propagation media or other type of media/machine-readable medium suitable for storing electronic instructions. For example, elements of the disclosed subject matter may be downloaded as a computer program product, wherein the program may be transferred from a remote computer or electronic device to a requesting process by way of data signals embodied in a carrier wave or other propagation medium via a communication link (e.g., a modem or network connection)) [Perlman: col. 112, line 4-22].

Regarding claim 9, Perlman meets the claim limitations as set forth by claim 8.Perlman further meets the claim limitations as follows:
The method according to claim 8 (i.e. a method) [Perlman: col. 79, line 16], wherein the image capture instruction (i.e. instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 7-9] comprises at least one of the following parameters: an image identification  (i.e. they contain data indicating the changes between the previous I frame or P frame. B frames) [Perlman: col. 34, line 25; Fig. 6a], image coordinates, an image width, an image height, and resolution of the terminal screen ((i.e. the display capabilities (e.g. supported resolutions, frame rates) 464 are communicated from the display device 468, and this information is then passed back through the Internet connection 462 back to the hosting service 210 so it can stream compressed video in a format suitable for the display device) [Perlman: col. 28, line 13-18]; (i.e. For example, 60 fps (frames per second) 640x480) [Perlman: col. 18, line 39-40]).

Regarding claim 10, Perlman meets the claim limitations, as follows:
A device (i.e. a client device) [Perlman: col. 21, line 32] for performing special effect processing on an image (i.e. for a motion picture with extensive special effects) [Perlman: col. 7, line 7-8], comprising: 25at least one processor (i.e. a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 8-9]; and at least one memory communicatively coupled to the at least one processor and storing instructions that upon execution by the at least one processor cause the device to perform - 21 -U.S. Patent Applicationoperations (i.e. a computer program product which may include a machine-readable medium having stored thereon instructions which may be used to program a computer ( e.g., a processor or other electronic device) to perform a sequence of operations. Alternatively, the operations may be performed by a combination of hardware and software) [Perlman: col. 112, line 5-11] comprising:acquiring a video (i.e. capturing real-world video) [Perlman: col. 13, line 15]; 5arranging a preset movable window on the video ((i.e. In one embodiment, the user is provided with a video window (not shown) such as a Apple QuickTime or Adobe Flash video window with a "scrubber" (i.e., a left-right slider control) that allows the user to sweep forward and backward through the video stream, as far back as the HQ stream has stored the video) [Perlman: col. 89, line 42-47]; (i.e. FIG. 16 illustrates an example screen shot of one embodiment of a user interface which includes a plurality of live video windows) [Perlman: col. 21, line 65-67; Fig. 16]), wherein the window moves on the video ((i.e. Each of the "thumbnail" video windows, such as 1600 is a live video window in motion showing the video from one user's game) [Perlman: col. 54, line 28-30; Fig. 16]; (i.e. All of the thumbnails and video windows on this page show constantly moving video) [Perlman: col. 60, line 65-67; Fig. 20]; (i.e. In one embodiment, the user is provided with a video window (not shown) such as a Apple QuickTime or Adobe Flash video window with a "scrubber" (i.e., a left-right slider control) that allows the user to sweep forward and backward through the video stream, as far back as the HQ stream has stored the video) [Perlman: col. 89, line 42-47]; (i.e. FIG. 17 illustrates the user interface of FIG. 16 following the selection of a particular video window. FIG. 18 illustrates the user interface of FIG. 17 following zooming of the particular video window to full screen size) [Perlman: col. 22, line 1-4; Figs. 16-18]); determining a current image based on a current play progress of the video ((i.e. for each frame displayed, the decoder seeks whichever frames require the least additional newly decoded frames to display the desired frame, be it an undecoded I-Frame or an already-decoded frame still available in decoded form (in RAM or other fast storage), and then decode intervening frames, as necessary, until the desired frame is decoded and displayed. For example, at 4x fast forward, in an I, P encoded sequence with 8x I-Frame periodicity, if the current frame is a P-frame that is 1 frame following an I-frame, then the desired frame to be displayed is 4 frames later, which would be the 5th P-Frame following the preceding I-frame) [Perlman: col. 87, line 65 – col. 88, line 9; Figs. 31a-h] – Note: Perlman discloses that during the decoding process, the decoder determines whether the current frame is an I, P, or B frame so it can decode properly according to the decoding order); acquiring (i.e. request) [Perlman: col. 56, line 6], from a data storage layer ((i.e. if multiple App/Game Servers 3121-3125 request the same size video stream from another App/Game Server 3121-3125, Inbound Routing 3141 can implement IP multicast techniques, such as those well-known in the art, and broadcast the requested stream to multiple App/Game Servers 3121-3125 at once, without requiring an independent stream to each App/Game Server making a request) [Perlman: col. 90, line 56-63; Figs 6a]; (i.e. Direct Memory Access (DMA) to transfer the captured video through the DVI bus into system RAM) [Perlman: col. 48, line 12-13]) by an image acquisition unit (i.e. a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 8-9] of a rendering layer ((i.e. the hardware/software implemented on the client device) [Perlman: col. 82, line 48]; (i.e. the client 415 decompresses each tile as if it is a separate video sequence of small I and P frames, and then renders each tile to the frame buffer driving display device 422. For example, I0 and P0 from R frames 711 to 770 are used to decompress and render tile 0 of the video image. Similarly, I1 and P1 from R frames 711 to 770 are used to reconstruct tile 1, and so on. As mentioned above, decompression of I frames and P frames is well known in the art) [Perlman: col. 38, line 12-20]), a historical image ((i.e. the previous frame's decompressed frame) [Perlman: col. 52, line 59];  (i.e. If the user clicks an activation button on their input device, they will see the thumbnail video in the yellow box zoom up while continuing to play live video to full screen size. This effect is shown in process in FIG. 17. Note that video window 1700 has grown in size. To implement this effect, the app/game server 1521-1525 requests from the app/game server 1521-1525 running the game selected to have a copy of the video stream for a full screen size (at the resolution of the user's display device 422) of the game routed to it) [Perlman: col. 56, line 1-10; Fig. 17]; (i.e. the past "state" stored within the memories comprises the combined data from prior P-tiles / frames) [Perlman: col. 78, line 14-15]; (i.e. they contain data indicating the changes between the previous I frame or P frame. B frames 670 are similar to that of P frames except that B frames use the frame in the following reference frame as well as potentially the frame in the preceding reference frame) [Perlman: col. 34, line 24-28; Fig. 6a] – Note: The previous frame's decompressed frame, the previous I frame or P frame, the preceding reference frame, or prior P frames in above descriptions could be a historical frame, which can be used to combine in order to reconstruct a decompressed frame or a full screen size frame) when the window is moved to a preset position ((i.e. the video; 10combining the historical image and the current image ((i.e. the client 415 decompresses each tile as if it is a separate video sequence of small I and P frames, and then renders each tile to the frame buffer driving display device 422. For example, I0 and P0 from R frames 711 to 770 are used to decompress and render tile 0 of the video image. Similarly, I1 and P1 from R frames 711 to 770 are used to reconstruct tile 1, and so on. As mentioned above, decompression of I frames and P frames is well known in the art) [Perlman: col. 38, line 12-20]; (i.e. Further, in another embodiment, if multiple app/game servers 1521-1525 are used simultaneously by one user (e.g., in a parallel processing configuration to create the 3D output of a complex scene) and each server is producing part of the resulting image, the video output of multiple servers 1521-1525 can be combined by the shared hardware compression 1530 into a combined frame, and from that point forward it is handled as described above as if it came from a single app/game server 1521-1525) [Perlman: col. 53, line 62 – col. 54, line 3]) by an animation logic processing unit (i.e. a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 8-9] of a script layer (i.e. Alternatively, or in addition, in one embodiment, a script is executed (e.g., using JavaScript, Flash, Java, etc.)) [Perlman: col. 98, line 5-7] and a special effect unit (i.e. a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 8-9] of the rendering layer ((i.e. the hardware/software implemented on the client device) [Perlman: col. 82, line 48]; (i.e. the client 415 decompresses each tile as if it is a separate video sequence of small I and P frames, and then renders each tile to the frame buffer driving display device 422. For example, I0 and P0 from R frames 711 to 770 are used to decompress and render tile 0 of the video image. Similarly, I1 and P1 from R frames 711 to 770 are used to reconstruct tile 1, and so on) [Perlman: col. 38, line 12-20]); and outputting the combined image ((i.e. The server 402 then produces a new frame and outputs it through its DVI output) [Perlman: col. 48, line 42-43]; (i.e. output the video in the new format (e.g., assuming stereoscopy is achieved through 120 fps video synchronized with shuttered glasses, with 60 fps delivered to each eye)) [Perlman: col. 3, line 57-60];  (i.e. The video streams described throughout this document are shown as captured from the video output of App/Game servers, and then being streamed and/or delay and being reused or distributed in a variety of ways) [Perlman: col. 94, line 32-35; col. 52, line 25-28]) and displaying the combined image on a terminal screen ((i.e. output the video in the new format (e.g., assuming stereoscopy is achieved through 120 fps video synchronized with shuttered glasses, with 60 fps delivered to each eye)) [Perlman: col. 3, line 57-60]; (i.e. it can stream compressed video in a format suitable for the display device) [Perlman: col. 28, line 17-18]; (i.e. it can immediately decompress the frame and display it) [Perlman: col. 18, line 34-35]; (i.e. will appear on the home/client device 210 display screen) [Perlman: col. 97, line 44-45]).

Regarding claim 11, Perlman meets the claim limitations as set forth by claim 10.Perlman further meets the claim limitations as follows:
The device (i.e. a client device) [Perlman: col. 21, line 32] for performing special effect processing on an image (i.e. for a motion picture with extensive special effects) [Perlman: col. 7, line 7-8] according to claim 10, the operations further comprising (i.e. a computer program product which may include a machine-readable medium having stored thereon instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations. Alternatively, the operations may be performed by a combination of hardware and software) [Perlman: col. 112, line 5-11]:  
capturing (i.e. captured) [Perlman: col. 94, line 33], by an image capture unit (i.e. the low-latency compression logic) [Perlman: col. 37, line 25] of the rendering layer (i.e. the hardware/software implemented on the client device) [Perlman: col. 82, line 48] from the video (i.e. captured from video output) [Perlman: col. 94, line 33], an image (i.e. the video frame) [Perlman: col. 37, line 42]; ((i.e. I frames and P frames) [Perlman: col. 37, line 29]; (i.e. a P frame) [Perlman: col. 37, line 35]) when the window is moved to the preset position ((i.e. the videoNote that the entire array of thumbnails has moved to the right so as to keep the selection relatively centered, and note that the video in all of the windows continues as this interaction is proceeding) [Perlman: col. 102, line 62 -col. 103, line 2; Figs. 34a-d]; (i.e. If a user selects the window with KILLHAZARD's live gameplay, and then appropriately clicks on their input device, the window will zoom up) [Perlman: col. 61, line 17-20] – Note: Perlman discloses that users have options to select and move the windows to a preferred position such as at the center of the screen. Depend on user’s selection, appropriate video segments/frames are obtained), as a historical image ((i.e. the previous frame's decompressed frame) [Perlman: col. 52, line 59]; (i.e. the past "state" stored within the memories comprises the combined data from prior P-tiles / frames) [Perlman: col. 78, line 14-15]; (i.e. they contain data indicating the changes between the previous I frame or P frame. B frames 670 are similar to that of P frames except that B frames use the frame in the following reference frame as well as potentially the frame in the preceding reference frame) [Perlman: col. 34, line 24-28; Fig. 6a]); and storing the captured image (i.e. the video/audio will be stored) [Perlman: col. 58, line 14] in the data storage layer (i.e. The past state(s) 2611 of the encoder 2600
is stored within a memory device 2610 on the hosting service 210 and the past state(s) 2621 of the decoder 2602 10 is stored within a memory device 2620 on the client device 205) [Perlman: col. 78, line 7-11].

Regarding claim 13, Perlman meets the claim limitations as set forth by claim 10.Perlman further meets the claim limitations as follows:
The device (i.e. a client device) [Perlman: col. 21, line 32] for performing special effect processing on an image (i.e. for a motion picture with extensive special effects) [Perlman: col. 7, line 7-8] according to claim 10, the operations further comprising (i.e. a computer program product which may include a machine-readable medium having stored thereon instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations. Alternatively, the operations may be performed by a combination of hardware and software) [Perlman: col. 112, line 5-11]:  5controlling (i.e. Control CPU 483 (almost any small CPU, such as a MIPS R4000 series CPU at 100 MHz with embedded RAM is adequate) running a small client control application from Flash 47 6 implements the protocol stack for the network (i.e. Ethernet interface) and also communicates with the Hosting Service 210, and configures all of the devices in the client 465. It also handles interfaces with the input devices 469 and sends packets back to the hosting service 210 with user controller data, protected by Forward Error Correction, if necessary. Also, Control CPU 483 monitors the packet traffic (e.g. if packets are lost or delayed and also timestamps their arrival). This information is sent back to the hosting service 210 so that it can constantly monitor the network connection and adjust what it sends accordingly.) [Perlman: col. 28, line 52-65] a movement period of the window (i.e. RAID array 1511-1512 and the inbound routing 1502 can provide data rates that are so fast and with latencies so low that it is possible to design video games and applications that rely upon the RAID array 1511-1512 and the inbound routing 1502 to reliably deliver geometry on-the-fly in the midst of game play or in an application during real-time animation (e.g., a fly-through with a complex database.)) [Perlman: col. 63, line 27-33]; (i.e. In the hosting service 210, the RAID arrays 1511-1512 can stream data in excess of Gigabit Ethernet speed, and with a SAN network, it is possible to achieve 10 gigabit/second speed over 10 Gigabit Ethernet or over other network technologies. 10 gigabits/second will load a gigabyte of data in less than a second. In a 60 fps frame time (16.67 ms), approximately 170 megabits (21 MB) of data can be loaded. Rotating media, of course, even in a RAID configuration will still incur latencies greater than a frame time, but Flash-based RAID storage will eventually be as large as rotating media RAID arrays and will not incur such high latency. In one embodiment, massive RAM write-through caching is used to provide very low latency access. Thus, with sufficiently high network speed, and sufficiently low enough latency mass storage, geometry can be streamed into app/game game servers 1521-1525 as fast as the CPUs and/or GPUs can process the 3D data.)) [Perlman: col. 98, line 5-7] – Note: Perlman discloses the data rate, the video frame rate, and the clock rate, which can be used to determine the movement period of the window) by a counter (i.e. This can be accomplished by keeping a running count of the number of active requests by App/Game servers for a particular video stream) [Perlman: col. 93, line 35-37] of the script layer (i.e. in one embodiment, a script is executed (e.g., using JavaScript, Flash, Java, etc.)) [Perlman: col. 98, line 5-7].

Regarding claim 14, Perlman meets the claim limitations as set forth by claim 10.Perlman further meets the claim limitations as follows:
The device (i.e. a client device) [Perlman: col. 21, line 32] for performing special effect processing on an image (i.e. for a motion picture with extensive special effects) [Perlman: col. 7, line 7-8] according to claim 10, the operations further comprising (i.e. a computer program product which may include a machine-readable medium having stored thereon instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations. Alternatively, the operations may be performed by a combination of hardware and software) [Perlman: col. 112, line 5-11]:  5controlling an execution period of the animation logic processing unit (i.e. Control CPU 483 (almost any small CPU, such as a MIPS R4000 series CPU at 100 MHz with embedded RAM is adequate) running a small client control application f6 implements the protocol stack for the network (i.e. Ethernet interface) and also communicates with the Hosting Service 210, and configures all of the devices in the client 465. It also handles interfaces with the input devices 469 and sends packets back to the hosting service 210 with user controller data, protected by Forward Error Correction, if necessary. Also, Control CPU 483 monitors the packet traffic (e.g. if packets are lost or delayed and also timestamps their arrival). This information is sent back to the hosting service 210 so that it can constantly monitor the network connection and adjust what it sends accordingly) [Perlman: col. 28, line 52-65]; (i.e. RAID array 1511-1512 and the inbound routing 1502 can provide data rates that are so fast and with latencies so low that it is possible to design video games and applications that rely upon the RAID array 1511-1512 and the inbound routing 1502 to reliably deliver geometry on-the-fly in the midst of game play or in an application during real-time animation (e.g., a fly-through with a complex database.)) [Perlman: col. 63, line 27-33]; (i.e. In the hosting service 210, the RAID arrays 1511-1512 can stream data in excess of Gigabit Ethernet speed, and with a SAN network, it is possible to achieve 10 gigabit/second speed over 10 Gigabit Ethernet or over other network technologies. 10 gigabits/second will load a gigabyte of data in less than a second. In a 60 fps frame time (16.67 ms), approximately 170 megabits (21 MB) of data can be loaded. Rotating media, of course, even in a RAID configuration will still incur latencies greater than a frame time, but Flash-based RAID storage will eventually be as large as rotating media RAID arrays and will not incur such high latency. In one embodiment, massive RAM write-through caching is used to provide very low latency access. Thus, with sufficiently high network speed, and sufficiently low enough latency mass storage, geometry can be streamed into app/game game servers 1521-1525 as fast as the CPUs and/or GPUs can process the 3D data.)) [Perlman: col. 98, line 5-7] – Note: Perlman discloses the data rate, the video frame rate, and the clock rate, which can be used to determine the execution period) by the counter (i.e. This can be accomplished by keeping a running count of the number of active requests by App/Game servers for a particular video stream) [Perlman: col. 93, line 35-37] of the script layer (i.e. in one embodiment, a script is executed (e.g., using JavaScript, Flash, Java, etc.)) [Perlman: col. 98, line 5-7].

Regarding claim 15, Perlman meets the claim limitations as set forth by claim 10.Perlman further meets the claim limitations as follows:
The device (i.e. a client device) [Perlman: col. 21, line 32] for performing special effect processing on an image (i.e. for a motion picture with extensive special effects) [Perlman: col. 7, line 7-8] according to claim 10, the operations further comprising (i.e. a computer program product which may include a machine-readable medium having stored thereon instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations. Alternatively, the operations may be performed by a combination of hardware and software) [Perlman: col. 112, line 5-11]:  
sending (i.e. sending a message to) [Perlman: col. 54, line 53] an image acquisition instruction (i.e. instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 7-9] to the image acquisition unit of the rendering 10layer (i.e. a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 8-9] via the script layer (i.e. Alternatively, or in addition, in one embodiment, a script is executed (e.g., using JavaScript, Flash, Java, etc.)) [Perlman: col. 98, line 5-7], to trigger (i.e. the applet/application may be automatically triggered by the video game application) [Perlman: col. 99, line 49-51] the image acquisition unit (i.e. It should also be understood that elements of the disclosed subject matter may also be provided as a computer program product which may include a machine-readable medium having stored thereon instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations. Alternatively, the operations may be performed by a combination of hardware and software. The machine-readable medium may include, but is not limited to, floppy diskettes, optical disks, CD-ROMs, and magneto-optical disks, ROMs, RAMs, EPROMs, EEPROMs, magnet or optical cards, propagation media or other type of media/machine-readable medium suitable for storing electronic instructions. For example, elements of the disclosed subject matter may be downloaded as a computer program product, wherein the program may be transferred from a remote computer or electronic device to a requesting process by way of data signals embodied in a carrier wave or other propagation medium via a communication link (e.g., a modem or network connection)) [Perlman: col. 112, line 4-22].

Regarding claim 16, Perlman meets the claim limitations as set forth by claim 10.Perlman further meets the claim limitations as follows:
The device (i.e. a client device) [Perlman: col. 21, line 32] for performing special effect processing on an image (i.e. for a motion picture with extensive special effects) [Perlman: col. 7, line 7-8] according to claim 10, the operations further comprising (i.e. a computer program product which may include a machine-readable medium having stored thereon instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations. Alternatively, the operations may be performed by a combination of hardware and software) [Perlman: col. 112, line 5-11]:  
sending (i.e. sending a message to) [Perlman: col. 54, line 53] a control instruction (i.e. instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 7-9] to the special effect unit of the rendering 10layer (i.e. a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 8-9] via the script layer (i.e. Alternatively, or in addition, in one embodiment, a script is executed (e.g., using JavaScript, Flash, Java, etc.)) [Perlman: col. 98, line 5-7], to trigger (i.e. the applet/application may be automatically triggered by the video game application) [Perlman: col. 99, line 49-51] the special effect unit (i.e. It should also be understood that elements of the disclosed subject matter may also be provided as a computer program product which may include a machine-readable medium having stored thereon instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations. Alternatively, the operations may be performed by a combination of hardware and software. The machine-readable medium may include, but is not limited to, floppy diskettes, optical disks, CD-ROMs, and magneto-optical disks, ROMs, RAMs, EPROMs, EEPROMs, magnet or optical cards, propagation media or other type of media/machine-readable medium suitable for storing electronic instructions. For example, elements of the disclosed subject matter may be downloaded as a computer program product, wherein the program may be transferred from a remote computer or electronic device to a requesting process by way of data signals embodied in a carrier wave or other propagation medium via a communication link (e.g., a modem or network connection)) [Perlman: col. 112, line 4-22].

Regarding claim 17, Perlman meets the claim limitations as set forth by claim 11.Perlman further meets the claim limitations as follows:
The device (i.e. a client device) [Perlman: col. 21, line 32] for performing special effect processing on an image (i.e. for a motion picture with extensive special effects) [Perlman: col. 7, line 7-8] according to claim 10, the operations further comprising (i.e. a computer program product which may include a machine-readable medium having stored thereon instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations. Alternatively, the operations may be performed by a combination of hardware and software) [Perlman: col. 112, line 5-11]:  
sending (i.e. sending a message to) [Perlman: col. 54, line 53] an image capture instruction (i.e. instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 7-9] to the image capture unit of the rendering 10layer (i.e. a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 8-9] via the script layer (i.e. Alternatively, or in addition, in one embodiment, a script is executed (e.g., using JavaScript, Flash, Java, etc.)) [Perlman: col. 98, line 5-7], to trigger (i.e. the applet/application may be automatically triggered by the video game application) [Perlman: col. 99, line 49-51] the image capture unit (i.e. It should also be understood that elements of the disclosed subject matter may also be provided as a computer program product which may include a machine-readable medium having stored thereon instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations. Alternatively, the operations may be performed by a combination of hardware and software. The machine-readable medium may include, but is not limited to, floppy diskettes, optical disks, CD-ROMs, and magneto-optical disks, ROMs, RAMs, EPROMs, EEPROMs, magnet or optical cards, propagation media or other type of media/machine-readable medium suitable for storing electronic instructions. For example, elements of the disclosed subject matter may be downloaded as a computer program product, wherein the program may be transferred from a remote computer or electronic device to a requesting process by way of data signals embodied in a carrier wave or other propagation medium via a communication link (e.g., a modem or network connection)) [Perlman: col. 112, line 4-22].

Regarding claim 18, Perlman meets the claim limitations as set forth by claim 17.Perlman further meets the claim limitations as follows:
The device (i.e. a client device) [Perlman: col. 21, line 32] for performing special effect processing on an image (i.e. for a motion picture with extensive special effects) [Perlman: col. 7, line 7-8] according to claim 17, the operations further comprising (i.e. a computer program product which may include a machine-readable medium having stored thereon instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations. Alternatively, the operations may be performed by a combination of hardware and software) [Perlman: col. 112, line 5-11]:  an image identification (i.e. they contain data indicating the changes between the previous I frame or P frame. B frames) [Perlman: col. 34, line 25; Fig. 6a], image coordinates, an image width, an image height, and resolution of the terminal screen ((i.e. the display capabilities (e.g. supported resolutions, frame rates) 464 are communicated from the display device 468, and this information is then passed back through the Internet connection 462 back to the hosting service 210 so it can stream compressed video in a format suitable for the display device) [Perlman: col. 28, line 13-18]; (i.e. For example, 60 fps (frames per second) 640x480) [Perlman: col. 18, line 39-40]).
Regarding claim 19, Perlman meets the claim limitations, as follows:
A non-transitory computer-readable storage medium, configured to store non-transitory computer-readable instructions that, when being executed by a computer, cause the computer to perform operations (i.e. a computer program product which may include a machine-readable medium having stored thereon instructions which may be used to program a computer ( e.g., a processor or other electronic device) to perform a sequence of operations. Alternatively, the operations may be performed by a combination of hardware and software) [Perlman: col. 112, line 5-11] comprising:acquiring a video (i.e. capturing real-world video) [Perlman: col. 13, line 15]; 5arranging a preset movable window on the video ((i.e. In one embodiment, the user is provided with a video window (not shown) such as a Apple QuickTime or Adobe Flash video window with a "scrubber" (i.e., a left-right slider control) that allows the user to sweep forward and backward through the video stream, as far back as the HQ stream has stored the video) [Perlman: col. 89, line 42-47]; (i.e. FIG. 16 illustrates an example screen shot of one embodiment of a user interface which includes a plurality of live video windows) [Perlman: col. 21, line 65-67; Fig. 16]), wherein the window moves on the video ((i.e. Each of the "thumbnail" video windows, such as 1600 is a live video window in motion showing the video from one user's game) [Perlman: col. 54, line 28-30; Fig. 16]; (i.e. All of the thumbnails and video windows on this page show constantly moving video) [Perlman: col. 60, line 65-67; Fig. 20]; (i.e. In one embodiment, the user is provided with a video window (not shown) such as a Apple QuickTime or Adobe Flash video window with a "scrubber" (i.e., a left-right slider control) that allows the user to sweep forward and backward through the video stream, as far back as the HQ stream has stored the video) [Perlman: col. 89, line 42-47]; (i.e. FIG. 17 illustrates the user interface of FIG. 16 following the selection of a particular video window. FIG. 18 illustrates the user interface of FIG. 17 following zooming of the particular video window to full screen size) [Perlman: col. 22, line 1-4; Figs. 16-18]); determining a current image based on a current play progress of the video ((i.e. for each frame displayed, the decoder seeks whichever frames require the least additional newly decoded frames to display the desired frame, be it an undecoded I-Frame or an already-decoded frame still available in decoded form (in RAM or other fast storage), and then decode intervening frames, as necessary, until the desired frame is decoded and displayed. For example, at 4x fast forward, in an I, P encoded sequence with 8x I-Frame periodicity, if the current frame is a P-frame that is 1 frame following an I-frame, then the desired frame to be displayed is 4 frames later, which would be the 5th P-Frame following the preceding I-frame) [Perlman: col. 87, line 65 – col. 88, line 9; Figs. 31a-h] – Note: Perlman discloses that during the decoding process, the decoder determines whether the current frame is an I, P, or B frame so it can decode properly according to the decoding order); acquiring (i.e. request) [Perlman: col. 56, line 6], from a data storage layer ((i.e. if multiple App/Game Servers 3121-3125 request the same size video stream from another App/Game Server 3121-3125, Inbound Routing 3141 can implement IP multicast techniques, such as those well-known in the art, and broadcast the requested stream to multiple App/Game Servers 3121-3125 at once, without requiring an independent stream to each App/Game Server making a request) [Perlman: col. 90, line 56-63; Figs 6a]; (i.e. Direct Memory Access (DMA) to transfer the captured video through the DVI bus into system RAM) [Perlman: col. 48, line 12-13]) by an image acquisition unit (i.e. a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 8-9] of a rendering layer ((i.e. the hardware/software implemented on the client device) [Perlman: col. 82, line 48]; (i.e. the client 415 decompresses each tile as if it is a separate video sequence of small I and P frames, and then renders each tile to the frame buffer driving display device 422. For example, I0 and P0 from R frames 711 to 770 are used to decompress and render tile 0 of the video image. Similarly, I1 and P1 from R frames 711 to 770 are used to reconstruct tile 1, and so on. As mentioned above, decompression of I frames and P frames is well known in the art) [Perlman: col. 38, line 12-20]), a historical image ((i.e. the previous frame's decompressed frame) [Perlman: col. 52, line 59];  (i.e. If the user clicks an activation button on their input device, they will see the thumbnail video in the yellow box zoom up while continuing to play live video to full screen size. This effect is shown in process in FIG. 17. Note that video window 1700 has grown in size. To implement this effect, the app/game server 1521-1525 requests from the app/game server 1521-1525 running the game selected to have a copy of the video stream for a full screen size (at the resolution of the user's display device 422) of the game routed to it) [Perlman: col. 56, line 1-10; Fig. 17]; (i.e. the past "state" stored within the memories comprises the combined data from prior P-tiles / frames) [Perlman: col. 78, line 14-15]; (i.e. they contain data indicating the changes between the previous I frame or P frame. B frames 670 are similar to that of P frames except that B frames use the frame in the following reference frame as well as potentially the frame in the preceding reference frame) [Perlman: col. 34, line 24-28; Fig. 6a] – Note: The previous frame's decompressed frame, the previous I frame or P frame, the preceding reference frame, or prior P frames in above descriptions could be a historical frame, which can be used to combine in order to reconstruct a decompressed frame or a full screen size frame) when the window is moved to a preset position ((i.e. the video; 10combining the historical image and the current image ((i.e. the client 415 decompresses each tile as if it is a separate video sequence of small I and P frames, and then renders each tile to the frame buffer driving display device 422. For example, I0 and P0 from R frames 711 to 770 are used to decompress and render tile 0 of the video image. Similarly, I1 and P1 from R frames 711 to 770 are used to reconstruct tile 1, and so on. As mentioned above, decompression of I frames and P frames is well known in the art) [Perlman: col. 38, line 12-20]; (i.e. Further, in another embodiment, if multiple app/game servers 1521-1525 are used simultaneously by one user (e.g., in a parallel processing configuration to create the 3D output of a complex scene) and each server is producing part of the resulting image, the video output of multiple servers 1521-1525 can be combined by the shared hardware compression 1530 into a combined frame, and from that point forward it is handled as described above as if it came from a single app/game server 1521-1525) [Perlman: col. 53, line 62 – col. 54, line 3]) by an animation logic processing unit (i.e. a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 8-9] of a script layer (i.e. Alternatively, or in addition, in one embodiment, a script is executed (e.g., using JavaScript, Flash, Java, etc.)) [Perlman: col. 98, line 5-7] and a special effect unit (i.e. a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 8-9] of the rendering layer ((i.e. the hardware/software implemented on the client device) [Perlman: col. 82, line 48]; (i.e. the client 415 decompresses each tile as if it is a separate video sequence of small I and P frames, and then renders each tile to the frame buffer driving display device 422. For example, I0 and P0 from R frames 711 to 770 are used to decompress and render tile 0 of the video image. Similarly, I1 and P1 from R frames 711 to 770 are used to reconstruct tile 1, and so on) [Perlman: col. 38, line 12-20]); and outputting the combined image ((i.e. The server 402 then produces a new frame and outputs it through its DVI output) [Perlman: col. 48, line 42-43]; (i.e. output the video in the new format (e.g., assuming stereoscopy is achieved through 120 fps video synchronized with shuttered glasses, with 60 fps delivered to each eye)) [Perlman: col. 3, line 57-60];  (i.e. The video streams described throughout this document are shown as captured from the video output of App/Game servers, and then being streamed and/or delay and being reused or distributed in a variety of ways) [Perlman: col. 94, line 32-35; col. 52, line 25-28]) and displaying the combined image on a terminal screen ((i.e. output the video in the new format (e.g., assuming stereoscopy is achieved through 120 fps video synchronized with shuttered glasses, with 60 fps delivered to each eye)) [Perlman: col. 3, line 57-60]; (i.e. it can stream compressed video in a format suitable for the display device) [Perlman: col. 28, line 17-18]; (i.e. it can immediately decompress the frame and display it) [Perlman: col. 18, line 34-35]; (i.e. will appear on the home/client device 210 display screen) [Perlman: col. 97, line 44-45]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-2, 4-11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Perlman (US Patent 9,756,349 B2), (“Perlman”), in view of Todd (US Patent 10,499,118 B2), (“Todd”).
Regarding claim 1, Perlman meets the claim limitations as follows:
A method (i.e. a method) [Perlman: col. 79, line 16] for performing special effect processing on an image (i.e. for a motion picture with extensive special effects) [Perlman: col. 7, line 7-8], comprising: acquiring a video (i.e. capturing real-world video) [Perlman: col. 13, line 15]; 5arranging a preset movable window on the video ((i.e. In one embodiment, the user is provided with a video window (not shown) such as a Apple QuickTime or Adobe Flash video window with a "scrubber" (i.e., a left-right slider control) that allows the user to sweep forward and backward through the video stream, as far back as the HQ stream has stored the video) [Perlman: col. 89, line 42-47]; (i.e. FIG. 16 illustrates an example screen shot of one embodiment of a user interface which includes a plurality of live video windows) [Perlman: col. 21, line 65-67; Fig. 16]), wherein the window moves on the video ((i.e. Each of the "thumbnail" video windows, such as 1600 is a live video window in motion showing the video from one user's game) [Perlman: col. 54, line 28-30; Fig. 16]; (i.e. All of the thumbnails and video windows on this page show constantly moving video) [Perlman: col. 60, line 65-67; Fig. 20]; (i.e. In one embodiment, the user is provided with a video window (not shown) such as a Apple QuickTime or Adobe Flash video window with a "scrubber" (i.e., a left-right slider control) that allows the user to sweep forward and backward through the video stream, as far back as the HQ stream has stored the video) [Perlman: col. 89, line 42-47]; (i.e. FIG. 17 illustrates the user interface of FIG. 16 following the selection of a particular video window. FIG. 18 illustrates the user interface of FIG. 17 following zooming of the particular video window to full screen size) [Perlman: col. 22, line 1-4; Figs. 16-18]); determining a current image based on a current play progress of the video ((i.e. for each frame displayed, the decoder seeks whichever frames require the least additional newly decoded frames to display the desired frame, be it an undecoded I-Frame or an already-decoded frame still available in decoded form (in RAM or other fast storage), and then decode intervening frames, as necessary, until the desired frame is decoded and displayed. For example, at 4x fast forward, in an I, P encoded sequence with 8x I-Frame periodicity, if the current frame is a P-frame that is 1 frame following an I-frame, then the desired frame to be displayed is 4 frames later, which would be the 5th P-Frame following the preceding I-frame) [Perlman: col. 87, line 65 – col. 88, line 9; Figs. 31a-h] – Note: Perlman discloses that during the decoding process, the decoder determines whether the current frame is an I, P, or B frame so it can decode properly according to the decoding order); acquiring (i.e. request) [Perlman: col. 56, line 6], from a data storage layer ((i.e. if multiple App/Game Servers 3121-3125 request the same size video stream from another App/Game Server 3121-3125, Inbound Routing 3141 can implement IP multicast techniques, such as those well-known in the art, and broadcast the requested stream to multiple App/Game Servers 3121-3125 at once, without requiring an independent stream to each App/Game Server making a request) [Perlman: col. 90, line 56-63; Figs 6a]; (i.e. Direct Memory Access (DMA) to transfer the captured video through the DVI bus into system RAM) [Perlman: col. 48, line 12-13]) by an image acquisition unit (i.e. a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 8-9] of a rendering layer ((i.e. the hardware/software implemented on the client device) [Perlman: col. 82, line 48]; (i.e. the client 415 decompresses each tile as if it is a separate video sequence of small I and P frames, and then renders each tile to the frame buffer driving display device 422. For example, I0 and P0 from R frames 711 to 770 are used to decompress and render tile 0 of the video image. Similarly, I1 and P1 from R frames 711 to 770 are used to reconstruct tile 1, and so on. As mentioned above, decompression of I frames and P frames is well known in the art) [Perlman: col. 38, line 12-20]), a historical image ((i.e. the previous frame's decompressed frame) [Perlman: col. 52, line 59];  (i.e. If the user clicks an activation button on their input device, they will see the thumbnail video in the yellow box zoom up while continuing to play live video to full screen size. This effect is shown in process in FIG. 17. Note that video window 1700 has grown in size. To implement this effect, the app/game server 1521-1525 requests from the app/game server 1521-1525 running the game selected to have a copy of the video stream for a full screen size (at the resolution of the user's display device 422) of the game routed to it) [Perlman: col. 56, line 1-10; Fig. 17]; (i.e. the past "state" stored within the memories comprises the combined data from prior P-tiles / frames) [Perlman: col. 78, line 14-15]; (i.e. they contain data indicating the changes between the previous I frame or P frame. B frames 670 are similar to that of P frames except that B frames use the frame in the following reference frame as well as potentially the frame in the preceding reference frame) [Perlman: col. 34, line 24-28; Fig. 6a] – Note: The previous frame's decompressed frame, the previous I frame or P frame, the preceding reference frame, or prior P frames in above descriptions could be a historical frame, which can be used to combine in order to reconstruct a decompressed frame or a full screen size frame) when the window is moved to a preset position ((i.e. the video; 10combining the historical image and the current image ((i.e. the client 415 decompresses each tile as if it is a separate video sequence of small I and P frames, and then renders each tile to the frame buffer driving display device 422. For example, I0 and P0 from R frames 711 to 770 are used to decompress and render tile 0 of the video image. Similarly, I1 and P1 from R frames 711 to 770 are used to reconstruct tile 1, and so on. As mentioned above, decompression of I frames and P frames is well known in the art) [Perlman: col. 38, line 12-20]; (i.e. Further, in another embodiment, if multiple app/game servers 1521-1525 are used simultaneously by one user (e.g., in a parallel processing configuration to create the 3D output of a complex scene) and each server is producing part of the resulting image, the video output of multiple servers 1521-1525 can be combined by the shared hardware compression 1530 into a combined frame, and from that point forward it is handled as described above as if it came from a single app/game server 1521-1525) [Perlman: col. 53, line 62 – col. 54, line 3]) by an animation logic processing unit (i.e. a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 8-9] of a script layer (i.e. Alternatively, or in addition, in one embodiment, a script is executed (e.g., using JavaScript, Flash, Java, etc.)) [Perlman: col. 98, line 5-7] and a special effect unit (i.e. a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 8-9] of the rendering layer ((i.e. the hardware/software implemented on the client device) [Perlman: col. 82, line 48]; (i.e. the client 415 decompresses each tile as if it is a separate video sequence of small I and P frames, and then renders each tile to the frame buffer driving display device 422. For example, I0 and P0 from R frames 711 to 770 are used to decompress and render tile 0 of the video image. Similarly, I1 and P1 from R frames 711 to 770 are used to reconstruct tile 1, and so on) [Perlman: col. 38, line 12-20]); and outputting the combined image ((i.e. The server 402 then produces a new frame and outputs it through its DVI output) [Perlman: col. 48, line 42-43]; (i.e. output the video in the new format (e.g., assuming stereoscopy is achieved through 120 fps video synchronized with shuttered glasses, with 60 fps delivered to each eye)) [Perlman: col. 3, line 57-60];  (i.e. The video streams described throughout this document are shown as captured from the video output of App/Game servers, and then being streamed and/or delay and being reused or distributed in a variety of ways) [Perlman: col. 94, line 32-35; col. 52, line 25-28]) and displaying the combined image on a terminal screen ((i.e. output the video in the new format (e.g., assuming stereoscopy is achieved through 120 fps video synchronized with shuttered glasses, with 60 fps delivered to each eye)) [Perlman: col. 3, line 57-60]; (i.e. it can stream compressed video in a format suitable for the display device) [Perlman: col. 28, line 17-18]; (i.e. it can immediately decompress the frame and display it) [Perlman: col. 18, line 34-35]; (i.e. will appear on the home/client device 210 display screen) [Perlman: col. 97, line 44-45]). 
In the same field of endeavor Todd further discloses the claim limitations and the deficient claim limitations, as follows:
outputting the combined image and displaying the combined image on a terminal screen (i.e. output the combined video in real time to the at least one display screen) [Todd: col. 42, line 47-48].  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Perlman with Todd to program the system to output the combined video to at least of display screen.  
Therefore, the combination of Perlman with Todd will enable the system to create new user experiences [Todd: col. 2, line 34-36] and allows users having more control over the on-screen experience [Todd: col. 2, line 47-49]. 

Regarding claim 2, Perlman meets the claim limitations as set forth by claim 1.Perlman further meets the claim limitations as follows:
The method according to claim 1 (i.e. a method) [Perlman: col. 79, line 16], further comprising:
capturing (i.e. captured) [Perlman: col. 94, line 33], by an image capture unit (i.e. the low-latency compression logic) [Perlman: col. 37, line 25] of the rendering layer (i.e. the hardware/software implemented on the client device) [Perlman: col. 82, line 48] from the video (i.e. captured from video output) [Perlman: col. 94, line 33], an image (i.e. the video frame) [Perlman: col. 37, line 42]; ((i.e. I frames and P frames) [Perlman: col. 37, line 29]; (i.e. a P frame) [Perlman: col. 37, line 35]) when the window is moved to the preset position ((i.e. the video, as a historical image ((i.e. the previous frame's decompressed frame) [Perlman: col. 52, line 59]; (i.e. the past "state" stored within the memories comprises the combined data from prior P-tiles / frames) [Perlman: col. 78, line 14-15]; (i.e. they contain data indicating the changes between the previous I frame or P frame. B frames 670 are similar to that of P frames except that B frames use the frame in the following reference frame as well as potentially the frame in the preceding reference frame) [Perlman: col. 34, line 24-28; Fig. 6a]); and storing the captured image (i.e. the video/audio will be stored) [Perlman: col. 58, line 14] in the data storage layer (i.e. The past state(s) 2611 of the encoder 2600
is stored within a memory device 2610 on the hosting service 210 and the past state(s) 2621 of the decoder 2602 10 is stored within a memory device 2620 on the client device 205) [Perlman: col. 78, line 7-11].

Regarding claim 4, Perlman meets the claim limitations as set forth by claim 1.Perlman further meets the claim limitations as follows:
The method according to claim 1 (i.e. a method) [Perlman: col. 79, line 16], further comprising: 5controlling (i.e. Control CPU 483 (almost any small CPU, such as a MIPS R4000 series CPU at 100 MHz with embedded RAM is adequate) running a small client control application from Flash 47 6 implements the protocol stack for the network (i.e. Ethernet interface) and also communicates with the Hosting Service 210, and configures all of the devices in the client 465. It also handles interfaces with the input devices 469 and sends packets back to the hosting service 210 with user controller data, protected by Forward Error Correction, if necessary. Also, Control CPU 483 monitors the packet traffic (e.g. if packets are lost or delayed and also timestamps their arrival). This information is sent back to the hosting service 210 so that it can constantly monitor the network connection and adjust what it sends accordingly.) [Perlman: col. 28, line 52-65] a movement period of the window (i.e. RAID array 1511-1512 and the inbound routing 1502 can provide data rates that are so fast and with latencies so low that it is possible to design video games and applications that rely upon the RAID array 1511-1512 and the inbound routing 1502 to reliably deliver geometry on-the-fly in the midst of game play or in an application during real-time animation (e.g., a fly-through with a complex database.)) [Perlman: col. 63, line 27-33]; (i.e. In the hosting service 210, the RAID arrays 1511-1512 can stream data in excess of Gigabit Ethernet speed, and with a SAN network, it is possible to achieve 10 gigabit/second speed over 10 Gigabit Ethernet or over other network technologies. 10 gigabits/second will load a gigabyte of data in less than a second. In a 60 fps frame time (16.67 ms), approximately 170 megabits (21 MB) of data can be loaded. Rotating media, of course, even in a RAID configuration will still incur latencies greater than a frame time, but Flash-based RAID storage will eventually be as large as rotating media RAID arrays and will not incur such high latency. In one embodiment, massive RAM write-through caching is used to provide very low latency access. Thus, with sufficiently high network speed, and sufficiently low enough latency mass storage, geometry can be streamed into app/game game servers 1521-1525 as fast as the CPUs and/or GPUs can process the 3D data.)) [Perlman: col. 98, line 5-7] – Note: Perlman discloses the data rate, the video frame rate, and the clock rate, which can be used to determine the movement period of the window) by a counter (i.e. This can be accomplished by keeping a running count of the number of active requests by App/Game servers for a particular video stream) [Perlman: col. 93, line 35-37] of the script layer (i.e. in one embodiment, a script is executed (e.g., using JavaScript, Flash, Java, etc.)) [Perlman: col. 98, line 5-7].

Regarding claim 5, Perlman meets the claim limitations as set forth by claim 1.Perlman further meets the claim limitations as follows:
The method according to claim 1 (i.e. a method) [Perlman: col. 79, line 16], further comprising: 5controlling an execution period of the animation logic processing unit (i.e. Control CPU 483 (almost any small CPU, such as a MIPS R4000 series CPU at 100 MHz with embedded RAM is adequate) running a small client control application from Flash 47 6 implements the protocol stack for the network (i.e. Ethernet interface) and also communicates with the Hosting Service 210, and configures all of the devices in the client 465. It also handles interfaces with the input devices 469 and sends packets back to the hosting service 210 with user controller data, protected by Forward Error Correction, if necessary. Also, Control CPU 483 monitors the packet traffic (e.g. if packets are lost or delayed and also timestamps their arrival). This information is sent back to the hosting service 210 so that it can constantly monitor the network connection and adjust what it sends accordingly.) [Perlman: col. 28, line 52-65] by the counter (i.e. This can be accomplished by keeping a running count of the number of active requests by App/Game servers for a particular video stream) [Perlman: col. 93, line 35-37] of the script layer (i.e. in one embodiment, a script is executed (e.g., using JavaScript, Flash, Java, etc.)) [Perlman: col. 98, line 5-7].

Regarding claim 6, Perlman meets the claim limitations as set forth by claim 1.Perlman further meets the claim limitations as follows:
The method according to claim 1 (i.e. a method) [Perlman: col. 79, line 16], further comprising:
sending (i.e. sending a message to) [Perlman: col. 54, line 53] an image acquisition instruction (i.e. instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 7-9] to the image acquisition unit of the rendering 10layer (i.e. a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 8-9] via the script layer (i.e. Alternatively, or in addition, in one embodiment, a script is executed (e.g., using JavaScript, Flash, Java, etc.)) [Perlman: col. 98, line 5-7], to trigger (i.e. the applet/application may be automatically triggered by the video game application) [Perlman: col. 99, line 49-51] the image acquisition unit (i.e. It should also be understood that elements of the disclosed subject matter may also be provided as a computer program product which may include a machine-readable medium having stored thereon instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations. Alternatively, the operations may be performed by a combination of hardware and software. The machine-readable medium may include, but is not limited to, floppy diskettes, optical disks, CD-ROMs, and magneto-optical disks, ROMs, RAMs, EPROMs, EEPROMs, magnet or optical cards, propagation media or other type of media/machine-readable medium suitable for storing electronic instructions. For example, elements of the disclosed subject matter may be downloaded as a computer program product, wherein the program may be transferred from a remote computer or electronic device to a requesting process by way of data signals embodied in a carrier wave or other propagation medium via a communication link (e.g., a modem or network connection)) [Perlman: col. 112, line 4-22].

Regarding claim 7, Perlman meets the claim limitations as set forth by claim 1.Perlman further meets the claim limitations as follows:
The method according to claim 1 (i.e. a method) [Perlman: col. 79, line 16], further comprising:
sending (i.e. sending a message to) [Perlman: col. 54, line 53] a control instruction (i.e. instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 7-9] to the special effect unit of the rendering 10layer (i.e. a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 8-9] via the script layer (i.e. Alternatively, or in addition, in one embodiment, a script is executed (e.g., using JavaScript, Flash, Java, etc.)) [Perlman: col. 98, line 5-7], to trigger (i.e. the applet/application may be automatically triggered by the video game application) [Perlman: col. 99, line 49-51] the special effect unit (i.e. It should also be understood that elements of the disclosed subject matter may also be provided as a computer program product which may include a machine-readable medium having stored thereon instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations. Alternatively, the operations may be performed by a combination of hardware and software. The machine-readable medium may include, but is not limited to, floppy diskettes, optical disks, CD-ROMs, and magneto-optical disks, ROMs, RAMs, EPROMs, EEPROMs, magnet or optical cards, propagation media or other type of media/machine-readable medium suitable for storing electronic instructions. For example, elements of the disclosed subject matter may be downloaded as a computer program product, wherein the program may be transferred from a remote computer or electronic device to a requesting process by way of data signals embodied in a carrier wave or other propagation medium via a communication link (e.g., a modem or network connection)) [Perlman: col. 112, line 4-22].

Regarding claim 8, Perlman meets the claim limitations as set forth by claim 2.Perlman further meets the claim limitations as follows:
The method according to claim 2 (i.e. a method) [Perlman: col. 79, line 16], further comprising:
sending (i.e. sending a message to) [Perlman: col. 54, line 53] an image capture instruction (i.e. instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 7-9] to the image capture unit of the rendering 10layer (i.e. a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 8-9] via the script layer (i.e. Alternatively, or in addition, in one embodiment, a script is executed (e.g., using JavaScript, Flash, Java, etc.)) [Perlman: col. 98, line 5-7], to trigger (i.e. the applet/application may be automatically triggered by the video game application) [Perlman: col. 99, line 49-51] the image capture unit (i.e. It should also be understood that elements of the disclosed subject matter may also be provided as a computer program product which may include a machine-readable medium having stored thereon instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations. Alternatively, the operations may be performed by a combination of hardware and software. The machine-readable medium may include, but is not limited to, floppy diskettes, optical disks, CD-ROMs, and magneto-optical disks, ROMs, RAMs, EPROMs, EEPROMs, magnet or optical cards, propagation media or other type of media/machine-readable medium suitable for storing electronic instructions. For example, elements of the disclosed subject matter may be downloaded as a computer program product, wherein the program may be transferred from a remote computer or electronic device to a requesting process by way of data signals embodied in a carrier wave or other propagation medium via a communication link (e.g., a modem or network connection)) [Perlman: col. 112, line 4-22].

Regarding claim 9, Perlman meets the claim limitations as set forth by claim 8.Perlman further meets the claim limitations as follows:
The method according to claim 8 (i.e. a method) [Perlman: col. 79, line 16], wherein the image capture instruction (i.e. instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 7-9] comprises at least one of the following parameters: an image identification  (i.e. they contain data indicating the changes between the previous I frame or P frame. B frames) [Perlman: col. 34, line 25; Fig. 6a], image coordinates, an image width, an image height, and resolution of the terminal screen ((i.e. the display capabilities (e.g. supported resolutions, frame rates) 464 are communicated from the display device 468, and this information is then passed back through the Internet connection 462 back to the hosting service 210 so it can stream compressed video in a format suitable for the display device) [Perlman: col. 28, line 13-18]; (i.e. For example, 60 fps (frames per second) 640x480) [Perlman: col. 18, line 39-40]).

Regarding claim 10, Perlman meets the claim limitations as follows:
A device (i.e. a client device) [Perlman: col. 21, line 32] for performing special effect processing on an image (i.e. for a motion picture with extensive special effects) [Perlman: col. 7, line 7-8], comprising: 25at least one processor (i.e. a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 8-9]; and at least one memory communicatively coupled to the at least one processor and storing instructions that upon execution by the at least one processor cause the device to perform - 21 -U.S. Patent Applicationoperations (i.e. a computer program product which may include a machine-readable medium having stored thereon instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations. Alternatively, the operations may be performed by a combination of hardware and software) [Perlman: col. 112, line 5-11] comprising:acquiring a video (i.e. capturing real-world video) [Perlman: col. 13, line 15]; 5arranging a preset movable window on the video ((i.e. In one embodiment, the user is provided with a video window (not shown) such as a Apple QuickTime or Adobe Flash video window with a "scrubber" (i.e., a left-right slider control) that allows the user to sweep forward and backward through the video stream, as far back as the HQ stream has stored the video) [Perlman: col. 89, line 42-47]; (i.e. FIG. 16 illustrates an example screen shot of one embodiment of a user interface which includes a plurality of live video windows) [Perlman: col. 21, line 65-67; Fig. 16]), wherein the window moves on the video ((i.e. Each of the "thumbnail" video windows, such as 1600 is a live video window in motion showing the video from one user's game) [Perlman: col. 54, line 28-30; Fig. 16]; (i.e. All of the thumbnails and video windows on this page show constantly moving video) [Perlman: col. 60, line 65-67; Fig. 20]; (i.e. In one embodiment, the user is provided with a video window (not shown) such as a Apple QuickTime or Adobe Flash video window with a "scrubber" (i.e., a left-right slider control) that allows the user to sweep forward and backward through the video stream, as far back as the HQ stream has stored the video) [Perlman: col. 89, line 42-47]; (i.e. FIG. 17 illustrates the user interface of FIG. 16 following the selection of a particular video window. FIG. 18 illustrates the user interface of FIG. 17 following zooming of the particular video window to full screen size) [Perlman: col. 22, line 1-4; Figs. 16-18]); determining a current image based on a current play progress of the video ((i.e. for each frame displayed, the decoder seeks whichever frames require the least additional newly decoded frames to display the desired frame, be it an undecoded I-Frame or an already-decoded frame still available in decoded form (in RAM or other fast storage), and then decode intervening frames, as necessary, until the desired frame is decoded and displayed. For example, at 4x fast forward, in an I, P encoded sequence with 8x I-Frame periodicity, if the current frame is a P-frame that is 1 frame following an I-frame, then the desired frame to be displayed is 4 frames later, which would be the 5th P-Frame following the preceding I-frame) [Perlman: col. 87, line 65 – col. 88, line 9; Figs. 31a-h] – Note: Perlman discloses that during the decoding process, the decoder determines whether the current frame is an I, P, or B frame so it can decode properly according to the decoding order); acquiring (i.e. request) [Perlman: col. 56, line 6], from a data storage layer ((i.e. if multiple App/Game Servers 3121-3125 request the same size video stream from another App/Game Server 3121-3125, Inbound Routing 3141 can implement IP multicast techniques, such as those well-known in the art, and broadcast the requested stream to multiple App/Game Servers 3121-3125 at once, without requiring an independent stream to each App/Game Server making a request) [Perlman: col. 90, line 56-63; Figs 6a]; (i.e. Direct Memory Access (DMA) to transfer the captured video through the DVI bus into system RAM) [Perlman: col. 48, line 12-13]) by an image acquisition unit (i.e. a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 8-9] of a rendering layer ((i.e. the hardware/software implemented on the client device) [Perlman: col. 82, line 48]; (i.e. the client 415 decompresses each tile as if it is a separate video sequence of small I and P frames, and then renders each tile to the frame buffer driving display device 422. For example, I0 and P0 from R frames 711 to 770 are used to decompress and render tile 0 of the video image. Similarly, I1 and P1 from R frames 711 to 770 are used to reconstruct tile 1, and so on. As mentioned above, decompression of I frames and P frames is well known in the art) [Perlman: col. 38, line 12-20]), a historical image ((i.e. the previous frame's decompressed frame) [Perlman: col. 52, line 59];  (i.e. If the user clicks an activation button on their input device, they will see the thumbnail video in the yellow box zoom up while continuing to play live video to full screen size. This effect is shown in process in FIG. 17. Note that video window 1700 has grown in size. To implement this effect, the app/game server 1521-1525 requests from the app/game server 1521-1525 running the game selected to have a copy of the video stream for a full screen size (at the resolution of the user's display device 422) of the game routed to it) [Perlman: col. 56, line 1-10; Fig. 17]; (i.e. the past "state" stored within the memories comprises the combined data from prior P-tiles / frames) [Perlman: col. 78, line 14-15]; (i.e. they contain data indicating the changes between the previous I frame or P frame. B frames 670 are similar to that of P frames except that B frames use the frame in the following reference frame as well as potentially the frame in the preceding reference frame) [Perlman: col. 34, line 24-28; Fig. 6a] – Note: The previous frame's decompressed frame, the previous I frame or P frame, the preceding reference frame, or prior P frames in above descriptions could be a historical frame, which can be used to combine in order to reconstruct a decompressed frame or a full screen size frame) when the window is moved to a preset position ((i.e. the video; 10combining the historical image and the current image ((i.e. the client 415 decompresses each tile as if it is a separate video sequence of small I and P frames, and then renders each tile to the frame buffer driving display device 422. For example, I0 and P0 from R frames 711 to 770 are used to decompress and render tile 0 of the video image. Similarly, I1 and P1 from R frames 711 to 770 are used to reconstruct tile 1, and so on. As mentioned above, decompression of I frames and P frames is well known in the art) [Perlman: col. 38, line 12-20]; (i.e. Further, in another embodiment, if multiple app/game servers 1521-1525 are used simultaneously by one user (e.g., in a parallel processing configuration to create the 3D output of a complex scene) and each server is producing part of the resulting image, the video output of multiple servers 1521-1525 can be combined by the shared hardware compression 1530 into a combined frame, and from that point forward it is handled as described above as if it came from a single app/game server 1521-1525) [Perlman: col. 53, line 62 – col. 54, line 3]) by an animation logic processing unit (i.e. a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 8-9] of a script layer (i.e. Alternatively, or in addition, in one embodiment, a script is executed (e.g., using JavaScript, Flash, Java, etc.)) [Perlman: col. 98, line 5-7] and a special effect unit (i.e. a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 8-9] of the rendering layer ((i.e. the hardware/software implemented on the client device) [Perlman: col. 82, line 48]; (i.e. the client 415 decompresses each tile as if it is a separate video sequence of small I and P frames, and then renders each tile to the frame buffer driving display device 422. For example, I0 and P0 from R frames 711 to 770 are used to decompress and render tile 0 of the video image. Similarly, I1 and P1 from R frames 711 to 770 are used to reconstruct tile 1, and so on) [Perlman: col. 38, line 12-20]); and outputting the combined image ((i.e. The server 402 then produces a new frame and outputs it through its DVI output) [Perlman: col. 48, line 42-43]; (i.e. output the video in the new format (e.g., assuming stereoscopy is achieved through 120 fps video synchronized with shuttered glasses, with 60 fps delivered to each eye)) [Perlman: col. 3, line 57-60];  (i.e. The video streams described throughout this document are shown as captured from the video output of App/Game servers, and then being streamed and/or delay and being reused or distributed in a variety of ways) [Perlman: col. 94, line 32-35; col. 52, line 25-28]) and displaying the combined image on a terminal screen ((i.e. output the video in the new format (e.g., assuming stereoscopy is achieved through 120 fps video synchronized with shuttered glasses, with 60 fps delivered to each eye)) [Perlman: col. 3, line 57-60]; (i.e. it can stream compressed video in a format suitable for the display device) [Perlman: col. 28, line 17-18]; (i.e. it can immediately decompress the frame and display it) [Perlman: col. 18, line 34-35]; (i.e. will appear on the home/client device 210 display screen) [Perlman: col. 97, line 44-45]).
In the same field of endeavor Todd further discloses the claim limitations and the deficient claim limitations, as follows:
outputting the combined image and displaying the combined image on a terminal screen (i.e. output the combined video in real time to the at least one display screen) [Todd: col. 42, line 47-48].  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Perlman with Todd to program the system to output the combined video to at least of display screen.  
Therefore, the combination of Perlman with Todd will enable the system to create new user experiences [Todd: col. 2, line 34-36] and allows users having more control over the on-screen experience [Todd: col. 2, line 47-49]. 

Regarding claim 11, Perlman meets the claim limitations as set forth by claim 10.Perlman further meets the claim limitations as follows:
The device (i.e. a client device) [Perlman: col. 21, line 32] for performing special effect processing on an image (i.e. for a motion picture with extensive special effects) [Perlman: col. 7, line 7-8] according to claim 10, the operations further comprising (i.e. a computer program product which may include a machine-readable medium having stored thereon instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations. Alternatively, the operations may be performed by a combination of hardware and software) [Perlman: col. 112, line 5-11]:  
capturing (i.e. captured) [Perlman: col. 94, line 33], by an image capture unit (i.e. the low-latency compression logic) [Perlman: col. 37, line 25] of the rendering layer (i.e. the hardware/software implemented on the client device) [Perlman: col. 82, line 48] from the video (i.e. captured from video output) [Perlman: col. 94, line 33], an image (i.e. the video frame) [Perlman: col. 37, line 42]; ((i.e. I frames and P frames) [Perlman: col. 37, line 29]; (i.e. a P frame) [Perlman: col. 37, line 35]) when the window is moved to the preset position ((i.e. the video, as a historical image ((i.e. the previous frame's decompressed frame) [Perlman: col. 52, line 59]; (i.e. the past "state" stored within the memories comprises the combined data from prior P-tiles / frames) [Perlman: col. 78, line 14-15]; (i.e. they contain data indicating the changes between the previous I frame or P frame. B frames 670 are similar to that of P frames except that B frames use the frame in the following reference frame as well as potentially the frame in the preceding reference frame) [Perlman: col. 34, line 24-28; Fig. 6a]); and storing the captured image (i.e. the video/audio will be stored) [Perlman: col. 58, line 14] in the data storage layer (i.e. The past state(s) 2611 of the encoder 2600
is stored within a memory device 2610 on the hosting service 210 and the past state(s) 2621 of the decoder 2602 10 is stored within a memory device 2620 on the client device 205) [Perlman: col. 78, line 7-11].

Regarding claim 13, Perlman meets the claim limitations as set forth by claim 10.Perlman further meets the claim limitations as follows:
The device (i.e. a client device) [Perlman: col. 21, line 32] for performing special effect processing on an image (i.e. for a motion picture with extensive special effects) [Perlman: col. 7, line 7-8] according to claim 10, the operations further comprising (i.e. a computer program product which may include a machine-readable medium having stored thereon instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations. Alternatively, the operations may be performed by a combination of hardware and software) [Perlman: col. 112, line 5-11]:  5controlling (i.e. Control CPU 483 (almost any small CPU, such as a MIPS R4000 series CPU at 100 MHz with embedded RAM is adequate) running a small client control application from Flash 47 6 implements the protocol stack for the network (i.e. Ethernet interface) and also communicates with the Hosting Service 210, and configures all of the devices in the client 465. It also handles interfaces with the input devices 469 and sends packets back to the hosting service 210 with user controller data, protected by Forward Error Correction, if necessary. Also, Control CPU 483 monitors the packet traffic (e.g. if packets are lost or delayed and also timestamps their arrival). This information is sent back to the hosting service 210 so that it can constantly monitor the network connection and adjust what it sends accordingly.) [Perlman: col. 28, line 52-65] a movement period of the window (i.e. RAID array 1511-1512 and the inbound routing 1502 can provide data rates that are so fast and with latencies so low that it is possible to design video games and applications that rely upon the RAID array 1511-1512 and the inbound routing 1502 to reliably deliver geometry on-the-fly in the midst of game play or in an application during real-time animation (e.g., a fly-through with a complex database.)) [Perlman: col. 63, line 27-33]; (i.e. In the hosting service 210, the RAID arrays 1511-1512 can stream data in excess of Gigabit Ethernet speed, and with a SAN network, it is possible to achieve 10 gigabit/second speed over 10 Gigabit Ethernet or over other network technologies. 10 gigabits/second will load a gigabyte of data in less than a second. In a 60 fps frame time (16.67 ms), approximately 170 megabits (21 MB) of data can be loaded. Rotating media, of course, even in a RAID configuration will still incur latencies greater than a frame time, but Flash-based RAID storage will eventually be as large as rotating media RAID arrays and will not incur such high latency. In one embodiment, massive RAM write-through caching is used to provide very low latency access. Thus, with sufficiently high network speed, and sufficiently low enough latency mass storage, geometry can be streamed into app/game game servers 1521-1525 as fast as the CPUs and/or GPUs can process the 3D data.)) [Perlman: col. 98, line 5-7] – Note: Perlman discloses the data rate, the video frame rate, and the clock rate, which can be used to determine the movement period of the window) by a counter (i.e. This can be accomplished by keeping a running count of the number of active requests by App/Game servers for a particular video stream) [Perlman: col. 93, line 35-37] of the script layer (i.e. in one embodiment, a script is executed (e.g., using JavaScript, Flash, Java, etc.)) [Perlman: col. 98, line 5-7].

Regarding claim 14, Perlman meets the claim limitations as set forth by claim 10.Perlman further meets the claim limitations as follows:
The device (i.e. a client device) [Perlman: col. 21, line 32] for performing special effect processing on an image (i.e. for a motion picture with extensive special effects) [Perlman: col. 7, line 7-8] according to claim 10, the operations further comprising (i.e. a computer program product which may include a machine-readable medium having stored thereon instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations. Alternatively, the operations may be performed by a combination of hardware and software) [Perlman: col. 112, line 5-11]:  5controlling an execution period of the animation logic processing unit (i.e. Control CPU 483 (almost any small CPU, such as a MIPS R4000 series CPU at 100 MHz with embedded RAM is adequate) running a small client control application f6 implements the protocol stack for the network (i.e. Ethernet interface) and also communicates with the Hosting Service 210, and configures all of the devices in the client 465. It also handles interfaces with the input devices 469 and sends packets back to the hosting service 210 with user controller data, protected by Forward Error Correction, if necessary. Also, Control CPU 483 monitors the packet traffic (e.g. if packets are lost or delayed and also timestamps their arrival). This information is sent back to the hosting service 210 so that it can constantly monitor the network connection and adjust what it sends accordingly) [Perlman: col. 28, line 52-65]; (i.e. RAID array 1511-1512 and the inbound routing 1502 can provide data rates that are so fast and with latencies so low that it is possible to design video games and applications that rely upon the RAID array 1511-1512 and the inbound routing 1502 to reliably deliver geometry on-the-fly in the midst of game play or in an application during real-time animation (e.g., a fly-through with a complex database.)) [Perlman: col. 63, line 27-33]; (i.e. In the hosting service 210, the RAID arrays 1511-1512 can stream data in excess of Gigabit Ethernet speed, and with a SAN network, it is possible to achieve 10 gigabit/second speed over 10 Gigabit Ethernet or over other network technologies. 10 gigabits/second will load a gigabyte of data in less than a second. In a 60 fps frame time (16.67 ms), approximately 170 megabits (21 MB) of data can be loaded. Rotating media, of course, even in a RAID configuration will still incur latencies greater than a frame time, but Flash-based RAID storage will eventually be as large as rotating media RAID arrays and will not incur such high latency. In one embodiment, massive RAM write-through caching is used to provide very low latency access. Thus, with sufficiently high network speed, and sufficiently low enough latency mass storage, geometry can be streamed into app/game game servers 1521-1525 as fast as the CPUs and/or GPUs can process the 3D data.)) [Perlman: col. 98, line 5-7] – Note: Perlman discloses the data rate, the video frame rate, and the clock rate, which can be used to determine the execution period) by the counter (i.e. This can be accomplished by keeping a running count of the number of active requests by App/Game servers for a particular video stream) [Perlman: col. 93, line 35-37] of the script layer (i.e. in one embodiment, a script is executed (e.g., using JavaScript, Flash, Java, etc.)) [Perlman: col. 98, line 5-7].

Regarding claim 15, Perlman meets the claim limitations as set forth by claim 10.Perlman further meets the claim limitations as follows:
The device (i.e. a client device) [Perlman: col. 21, line 32] for performing special effect processing on an image (i.e. for a motion picture with extensive special effects) [Perlman: col. 7, line 7-8] according to claim 10, the operations further comprising (i.e. a computer program product which may include a machine-readable medium having stored thereon instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations. Alternatively, the operations may be performed by a combination of hardware and software) [Perlman: col. 112, line 5-11]:  
sending (i.e. sending a message to) [Perlman: col. 54, line 53] an image acquisition instruction (i.e. instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 7-9] to the image acquisition unit of the rendering 10layer (i.e. a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 8-9] via the script layer (i.e. Alternatively, or in addition, in one embodiment, a script is executed (e.g., using JavaScript, Flash, Java, etc.)) [Perlman: col. 98, line 5-7], to trigger (i.e. the applet/application may be automatically triggered by the video game application) [Perlman: col. 99, line 49-51] the image acquisition unit (i.e. It should also be understood that elements of the disclosed subject matter may also be provided as a computer program product which may include a machine-readable medium having stored thereon instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations. Alternatively, the operations may be performed by a combination of hardware and software. The machine-readable medium may include, but is not limited to, floppy diskettes, optical disks, CD-ROMs, and magneto-optical disks, ROMs, RAMs, EPROMs, EEPROMs, magnet or optical cards, propagation media or other type of media/machine-readable medium suitable for storing electronic instructions. For example, elements of the disclosed subject matter may be downloaded as a computer program product, wherein the program may be transferred from a remote computer or electronic device to a requesting process by way of data signals embodied in a carrier wave or other propagation medium via a communication link (e.g., a modem or network connection)) [Perlman: col. 112, line 4-22].

Regarding claim 16, Perlman meets the claim limitations as set forth by claim 10.Perlman further meets the claim limitations as follows:
The device (i.e. a client device) [Perlman: col. 21, line 32] for performing special effect processing on an image (i.e. for a motion picture with extensive special effects) [Perlman: col. 7, line 7-8] according to claim 10, the operations further comprising (i.e. a computer program product which may include a machine-readable medium having stored thereon instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations. Alternatively, the operations may be performed by a combination of hardware and software) [Perlman: col. 112, line 5-11]:  
sending (i.e. sending a message to) [Perlman: col. 54, line 53] a control instruction (i.e. instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 7-9] to the special effect unit of the rendering 10layer (i.e. a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 8-9] via the script layer (i.e. Alternatively, or in addition, in one embodiment, a script is executed (e.g., using JavaScript, Flash, Java, etc.)) [Perlman: col. 98, line 5-7], to trigger (i.e. the applet/application may be automatically triggered by the video game application) [Perlman: col. 99, line 49-51] the special effect unit (i.e. It should also be understood that elements of the disclosed subject matter may also be provided as a computer program product which may include a machine-readable medium having stored thereon instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations. Alternatively, the operations may be performed by a combination of hardware and software. The machine-readable medium may include, but is not limited to, floppy diskettes, optical disks, CD-ROMs, and magneto-optical disks, ROMs, RAMs, EPROMs, EEPROMs, magnet or optical cards, propagation media or other type of media/machine-readable medium suitable for storing electronic instructions. For example, elements of the disclosed subject matter may be downloaded as a computer program product, wherein the program may be transferred from a remote computer or electronic device to a requesting process by way of data signals embodied in a carrier wave or other propagation medium via a communication link (e.g., a modem or network connection)) [Perlman: col. 112, line 4-22].

Regarding claim 17, Perlman meets the claim limitations as set forth by claim 11.Perlman further meets the claim limitations as follows:
The device (i.e. a client device) [Perlman: col. 21, line 32] for performing special effect processing on an image (i.e. for a motion picture with extensive special effects) [Perlman: col. 7, line 7-8] according to claim 10, the operations further comprising (i.e. a computer program product which may include a machine-readable medium having stored thereon instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations. Alternatively, the operations may be performed by a combination of hardware and software) [Perlman: col. 112, line 5-11]:  
sending (i.e. sending a message to) [Perlman: col. 54, line 53] an image capture instruction (i.e. instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 7-9] to the image capture unit of the rendering 10layer (i.e. a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 8-9] via the script layer (i.e. Alternatively, or in addition, in one embodiment, a script is executed (e.g., using JavaScript, Flash, Java, etc.)) [Perlman: col. 98, line 5-7], to trigger (i.e. the applet/application may be automatically triggered by the video game application) [Perlman: col. 99, line 49-51] the image capture unit (i.e. It should also be understood that elements of the disclosed subject matter may also be provided as a computer program product which may include a machine-readable medium having stored thereon instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations. Alternatively, the operations may be performed by a combination of hardware and software. The machine-readable medium may include, but is not limited to, floppy diskettes, optical disks, CD-ROMs, and magneto-optical disks, ROMs, RAMs, EPROMs, EEPROMs, magnet or optical cards, propagation media or other type of media/machine-readable medium suitable for storing electronic instructions. For example, elements of the disclosed subject matter may be downloaded as a computer program product, wherein the program may be transferred from a remote computer or electronic device to a requesting process by way of data signals embodied in a carrier wave or other propagation medium via a communication link (e.g., a modem or network connection)) [Perlman: col. 112, line 4-22].

Regarding claim 18, Perlman meets the claim limitations as set forth by claim 17.Perlman further meets the claim limitations as follows:
The device (i.e. a client device) [Perlman: col. 21, line 32] for performing special effect processing on an image (i.e. for a motion picture with extensive special effects) [Perlman: col. 7, line 7-8] according to claim 17, the operations further comprising (i.e. a computer program product which may include a machine-readable medium having stored thereon instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations. Alternatively, the operations may be performed by a combination of hardware and software) [Perlman: col. 112, line 5-11]:  an image identification (i.e. they contain data indicating the changes between the previous I frame or P frame. B frames) [Perlman: col. 34, line 25; Fig. 6a], image coordinates, an image width, an image height, and resolution of the terminal screen ((i.e. the display capabilities (e.g. supported resolutions, frame rates) 464 are communicated from the display device 468, and this information is then passed back through the Internet connection 462 back to the hosting service 210 so it can stream compressed video in a format suitable for the display device) [Perlman: col. 28, line 13-18]; (i.e. For example, 60 fps (frames per second) 640x480) [Perlman: col. 18, line 39-40]).

Regarding claim 19, Perlman meets the claim limitations, as follows:
A non-transitory computer-readable storage medium, configured to store non-transitory computer-readable instructions that, when being executed by a computer, cause the computer to perform operations (i.e. a computer program product which may include a machine-readable medium having stored thereon instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations. Alternatively, the operations may be performed by a combination of hardware and software) [Perlman: col. 112, line 5-11] comprising:acquiring a video (i.e. capturing real-world video) [Perlman: col. 13, line 15]; 5arranging a preset movable window on the video ((i.e. In one embodiment, the user is provided with a video window (not shown) such as a Apple QuickTime or Adobe Flash video window with a "scrubber" (i.e., a left-right slider control) that allows the user to sweep forward and backward through the video stream, as far back as the HQ stream has stored the video) [Perlman: col. 89, line 42-47]; (i.e. FIG. 16 illustrates an example screen shot of one embodiment of a user interface which includes a plurality of live video windows) [Perlman: col. 21, line 65-67; Fig. 16]), wherein the window moves on the video ((i.e. Each of the "thumbnail" video windows, such as 1600 is a live video window in motion showing the video from one user's game) [Perlman: col. 54, line 28-30; Fig. 16]; (i.e. All of the thumbnails and video windows on this page show constantly moving video) [Perlman: col. 60, line 65-67; Fig. 20]; (i.e. In one embodiment, the user is provided with a video window (not shown) such as a Apple QuickTime or Adobe Flash video window with a "scrubber" (i.e., a left-right slider control) that allows the user to sweep forward and backward through the video stream, as far back as the HQ stream has stored the video) [Perlman: col. 89, line 42-47]; (i.e. FIG. 17 illustrates the user interface of FIG. 16 following the selection of a particular video window. FIG. 18 illustrates the user interface of FIG. 17 following zooming of the particular video window to full screen size) [Perlman: col. 22, line 1-4; Figs. 16-18]); determining a current image based on a current play progress of the video ((i.e. for each frame displayed, the decoder seeks whichever frames require the least additional newly decoded frames to display the desired frame, be it an undecoded I-Frame or an already-decoded frame still available in decoded form (in RAM or other fast storage), and then decode intervening frames, as necessary, until the desired frame is decoded and displayed. For example, at 4x fast forward, in an I, P encoded sequence with 8x I-Frame periodicity, if the current frame is a P-frame that is 1 frame following an I-frame, then the desired frame to be displayed is 4 frames later, which would be the 5th P-Frame following the preceding I-frame) [Perlman: col. 87, line 65 – col. 88, line 9; Figs. 31a-h] – Note: Perlman discloses that during the decoding process, the decoder determines whether the current frame is an I, P, or B frame so it can decode properly according to the decoding order); acquiring (i.e. request) [Perlman: col. 56, line 6], from a data storage layer ((i.e. if multiple App/Game Servers 3121-3125 request the same size video stream from another App/Game Server 3121-3125, Inbound Routing 3141 can implement IP multicast techniques, such as those well-known in the art, and broadcast the requested stream to multiple App/Game Servers 3121-3125 at once, without requiring an independent stream to each App/Game Server making a request) [Perlman: col. 90, line 56-63; Figs 6a]; (i.e. Direct Memory Access (DMA) to transfer the captured video through the DVI bus into system RAM) [Perlman: col. 48, line 12-13]) by an image acquisition unit (i.e. a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 8-9] of a rendering layer ((i.e. the hardware/software implemented on the client device) [Perlman: col. 82, line 48]; (i.e. the client 415 decompresses each tile as if it is a separate video sequence of small I and P frames, and then renders each tile to the frame buffer driving display device 422. For example, I0 and P0 from R frames 711 to 770 are used to decompress and render tile 0 of the video image. Similarly, I1 and P1 from R frames 711 to 770 are used to reconstruct tile 1, and so on. As mentioned above, decompression of I frames and P frames is well known in the art) [Perlman: col. 38, line 12-20]), a historical image ((i.e. the previous frame's decompressed frame) [Perlman: col. 52, line 59];  (i.e. If the user clicks an activation button on their input device, they will see the thumbnail video in the yellow box zoom up while continuing to play live video to full screen size. This effect is shown in process in FIG. 17. Note that video window 1700 has grown in size. To implement this effect, the app/game server 1521-1525 requests from the app/game server 1521-1525 running the game selected to have a copy of the video stream for a full screen size (at the resolution of the user's display device 422) of the game routed to it) [Perlman: col. 56, line 1-10; Fig. 17]; (i.e. the past "state" stored within the memories comprises the combined data from prior P-tiles / frames) [Perlman: col. 78, line 14-15]; (i.e. they contain data indicating the changes between the previous I frame or P frame. B frames 670 are similar to that of P frames except that B frames use the frame in the following reference frame as well as potentially the frame in the preceding reference frame) [Perlman: col. 34, line 24-28; Fig. 6a] – Note: The previous frame's decompressed frame, the previous I frame or P frame, the preceding reference frame, or prior P frames in above descriptions could be a historical frame, which can be used to combine in order to reconstruct a decompressed frame or a full screen size frame) when the window is moved to a preset position ((i.e. the videoNote that the entire array of thumbnails has moved to the right so as to keep the selection relatively centered, and note that the video in all of the windows continues as this interaction is proceeding) [Perlman: col. 102, line 62 -col. 103, line 2; Figs. 34a-d]; (i.e. If a user selects the window with KILLHAZARD's live gameplay, and then appropriately clicks on their input device, the window will zoom up) [Perlman: col. 61, line 17-20] – Note: Perlman discloses that users have options to select and move the windows to a preferred position such as at the center of the screen. Depend on user’s selection, appropriate video segments/frames are obtained); 10combining the historical image and the current image ((i.e. the client 415 decompresses each tile as if it is a separate video sequence of small I and P frames, and then renders each tile to the frame buffer driving display device 422. For example, I0 and P0 from R frames 711 to 770 are used to decompress and render tile 0 of the video image. Similarly, I1 and P1 from R frames 711 to 770 are used to reconstruct tile 1, and so on. As mentioned above, decompression of I frames and P frames is well known in the art) [Perlman: col. 38, line 12-20]; (i.e. Further, in another embodiment, if multiple app/game servers 1521-1525 are used simultaneously by one user (e.g., in a parallel processing configuration to create the 3D output of a complex scene) and each server is producing part of the resulting image, the video output of multiple servers 1521-1525 can be combined by the shared hardware compression 1530 into a combined frame, and from that point forward it is handled as described above as if it came from a single app/game server 1521-1525) [Perlman: col. 53, line 62 – col. 54, line 3]) by an animation logic processing unit (i.e. a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 8-9] of a script layer (i.e. Alternatively, or in addition, in one embodiment, a script is executed (e.g., using JavaScript, Flash, Java, etc.)) [Perlman: col. 98, line 5-7] and a special effect unit (i.e. a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 8-9] of the rendering layer ((i.e. the hardware/software implemented on the client device) [Perlman: col. 82, line 48]; (i.e. the client 415 decompresses each tile as if it is a separate video sequence of small I and P frames, and then renders each tile to the frame buffer driving display device 422. For example, I0 and P0 from R frames 711 to 770 are used to decompress and render tile 0 of the video image. Similarly, I1 and P1 from R frames 711 to 770 are used to reconstruct tile 1, and so on) [Perlman: col. 38, line 12-20]); and outputting the combined image ((i.e. The server 402 then produces a new frame and outputs it through its DVI output) [Perlman: col. 48, line 42-43]; (i.e. output the video in the new format (e.g., assuming stereoscopy is achieved through 120 fps video synchronized with shuttered glasses, with 60 fps delivered to each eye)) [Perlman: col. 3, line 57-60];  (i.e. The video streams described throughout this document are shown as captured from the video output of App/Game servers, and then being streamed and/or delay and being reused or distributed in a variety of ways) [Perlman: col. 94, line 32-35; col. 52, line 25-28]) and displaying the combined image on a terminal screen ((i.e. output the video in the new format (e.g., assuming stereoscopy is achieved through 120 fps video synchronized with shuttered glasses, with 60 fps delivered to each eye)) [Perlman: col. 3, line 57-60]; (i.e. it can stream compressed video in a format suitable for the display device) [Perlman: col. 28, line 17-18]; (i.e. it can immediately decompress the frame and display it) [Perlman: col. 18, line 34-35]; (i.e. will appear on the home/client device 210 display screen) [Perlman: col. 97, line 44-45]).
In the same field of endeavor Todd further discloses the claim limitations and the deficient claim limitations, as follows:
outputting the combined image and displaying the combined image on a terminal screen (i.e. output the combined video in real time to the at least one display screen) [Todd: col. 42, line 47-48].  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Perlman with Todd to program the system to output the combined video to at least of display screen.  
Therefore, the combination of Perlman with Todd will enable the system to create new user experiences [Todd: col. 2, line 34-36] and allows users having more control over the on-screen experience [Todd: col. 2, line 47-49]. 

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Perlman (US Patent 9,756,349 B2), (“Perlman”), in view of Todd (US Patent 10,499,118 B2), (“Todd”), in view of Todd (US Patent 10,499,118 B2), (“Todd”).
Regarding claim 3, Perlman meets the claim limitations as set forth by claim 1.Perlman further meets the claim limitations as follows:
The method according to claim 1 (i.e. a method) [Perlman: col. 79, line 16], wherein the combining the historical image and the current image ((i.e. the client 415 decompresses each tile as if it is a separate video sequence of small I and P frames, and then renders each tile to the frame buffer driving display device 422. For example, I0 and P0 from R frames 711 to 770 are used to decompress and render tile 0 of the video image. Similarly, I1 and P1 from R frames 711 to 770 are used to reconstruct tile 1, and so on. As mentioned above, decompression of I frames and P frames is well known in the art) [Perlman: col. 38, line 12-20]; (i.e. Further, in another embodiment, if multiple app/game servers 1521-1525 are used simultaneously by one user (e.g., in a parallel processing configuration to create the 3D output of a complex scene) and each server is producing part of the resulting image, the video output of multiple servers 1521-1525 can be combined by the shared hardware compression 1530 into a combined frame, and from that point forward it is handled as described above as if it came from a single app/game server 1521-1525) [Perlman: col. 53, line 62 – col. 54, line 3]) by an animation logic processing unit (i.e. a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 8-9] of a script layer (i.e. Alternatively, or in addition, in one embodiment, a script is executed (e.g., using JavaScript, Flash, Java, etc.)) [Perlman: col. 98, line 5-7] and a special effect unit (i.e. a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 8-9] of the rendering layer ((i.e. the hardware/software implemented on the client device) [Perlman: col. 82, line 48]; (i.e. the client 415 decompresses each tile as if it is a separate video sequence of small I and P frames, and then renders each tile to the frame buffer driving display device 422. For example, I0 and P0 from R frames 711 to 770 are used to decompress and render tile 0 of the video image. Similarly, I1 and P1 from R frames 711 to 770 are used to reconstruct tile 1, and so on) [Perlman: col. 38, line 12-20]) comprises: determining a position of the window in a blank image by the animation logic processing unit (i.e. a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 8-9] of the script layer (i.e. a script is executed (e.g., using JavaScript, Flash, Java, etc.)) [Perlman: col. 98, line 6-7]; by the special effect unit (i.e. a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 8-9] of the rendering layer (i.e. the hardware/software implemented on the client device) [Perlman: col. 82, line 48], drawing the window at the position, 25drawing the historical image inside the window, and drawing the current image outside the window ((i.e. When such techniques are employed, then a capability illustrated in FIG. 19 is achievable: a user can have his video and audio 1900 appear on the screen within another user's game or application) [Perlman: col. 59, line 21-25; Fig. 19] – Note: Fig 19 illustrates a video screen where the image inside the window is from another game user, while the current image outside of the window is from a car race); (i.e. In one embodiment, when the user selects an item from the sub-menu, the thumbnails in the background are filtered according to the selection. For example, when the user selects "TV" as illustrated, then the thumbnails in the background are filtered to include only TV channels) [Perlman: col. 105, line 15-20; Figs. 19, 37p-q] – Note: Perlman also discloses features of the picture-in-picture technology when the background (i.e. outside of one window) displays the content of the selection, while on foregrounds (i.e. inside of  one or multiple windows) display video of one or multiple of other channels); and combining (i.e. Further, in another embodiment, if multiple app/game servers 1521-1525 are used simultaneously by one user (e.g., in a parallel processing configuration to create the 3D output of a complex scene) and each server is producing part of the resulting image, the video output of multiple servers 1521-1525 can be combined by the shared hardware compression 1530 into a combined frame, and from that point forward it is handled as described above as if it came from a single app/game server 1521-1525) [Perlman: col. 53, line 62 – col. 54, line 3] the image inside the window and the image outside the window to obtain an image (i.e. When such techniques are employed, then a capability illustrated in FIG. 19 is achievable: a user can have his video and audio 1900 appear on the screen within another user's game or application) [Perlman: col. 59, line 21-25; Fig. 19] – Note: Fig 19 illustrates a video screen where the image inside the window is from another game user, while the current image outside of the window is from a car race).  
Perlman does not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 1, wherein the combining the historical image and the 20current image by an animation logic processing unit of a script layer and a special effect unit of the rendering layer comprises: determining a position of the window in a blank image by the animation logic processing unit of the script layer; by the special effect unit of the rendering layer, drawing the window at the position, 25drawing the historical image inside the window, and drawing the current image outside the window; and combining the image inside the window and the image outside the window to obtain an image.   
However, in the same field of endeavor Todd further discloses the claim limitations and the deficient claim limitations, as follows:
determining a position of the window ((i.e. user interaction such as changing the input or input channel of a video container which may result in a change in the group of widgets displayed, and an interrupt from the internet which may initiate the opening of a new video container or widget) [Todd: col. 19, line 12-16]; (i.e. When this particular widget receives system resources it may check user preferences and game status and take appropriate action such as display a message that the game is about to start, open up a new video container at a particular location on screen) [Todd: col. 19, line 35-39] – Note: Todd discloses that a new video container (i.e. a new window) is open up at a particular location on screen) in a blank image (i.e. a new image) [Todd: col. 23, line 66] ((i.e. Actions may comprise the pop-up of a widget, opening a new video container, changing the content of an existing video container and the like) [Todd: col. 19, line 53-55]; (i.e. When this particular widget receives system resources it may check user preferences and game status and take appropriate action such as display a message that the game is about to start, open up a new video container at a particular location on screen, change the input of a currently viewable video container to the game and the like) [Todd: col. 19, line 35-41] – Note: Todd discloses that a new video container (i.e. a new window) is open up at a particular location on screen and also change the content inside the video container; (i.e. The system may open up a new video container to display the advertising material. The system may overlay a video container with a partially transparent video container whose content comprises related advertising material) [Todd: col. 29, line 6-9] - Note: Todd discloses that the content inside the video container (i.e. window) is from the advertising material (i.e. historical image), while the background video contents, outside the window, are related to the advertising material), 25 drawing the historical image inside the window, and drawing the current image outside the window (i.e. These camera views may be displayed in a background video container while other video containers are displayed in the foreground) [Todd: col. 30, line 1-3]; and
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Perlman with Todd to program the system to implement widgets that provide multiple video containers and a user interface.  
Therefore, the combination of Perlman with Todd will enable the system to provide options to users to select their preferred video contents to view [Todd: col. 30, line 17-33]. 

Regarding claim 12, Perlman meets the claim limitations as set forth by claim 10.Perlman further meets the claim limitations as follows:
The device (i.e. a client device) [Perlman: col. 21, line 32] for performing special effect processing on an image (i.e. for a motion picture with extensive special effects) [Perlman: col. 7, line 7-8] according to claim 10,, wherein the combining the historical image and the current image ((i.e. the client 415 decompresses each tile as if it is a separate video sequence of small I and P frames, and then renders each tile to the frame buffer driving display device 422. For example, I0 and P0 from R frames 711 to 770 are used to decompress and render tile 0 of the video image. Similarly, I1 and P1 from R frames 711 to 770 are used to reconstruct tile 1, and so on. As mentioned above, decompression of I frames and P frames is well known in the art) [Perlman: col. 38, line 12-20]; (i.e. Further, in another embodiment, if multiple app/game servers 1521-1525 are used simultaneously by one user (e.g., in a parallel processing configuration to create the 3D output of a complex scene) and each server is producing part of the resulting image, the video output of multiple servers 1521-1525 can be combined by the shared hardware compression 1530 into a combined frame, and from that point forward it is handled as described above as if it came from a single app/game server 1521-1525) [Perlman: col. 53, line 62 – col. 54, line 3]) by an animation logic processing unit (i.e. a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 8-9] of a script layer (i.e. Alternatively, or in addition, in one embodiment, a script is executed (e.g., using JavaScript, Flash, Java, etc.)) [Perlman: col. 98, line 5-7] and a special effect unit (i.e. a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 8-9] of the rendering layer ((i.e. the hardware/software implemented on the client device) [Perlman: col. 82, line 48]; (i.e. the client 415 decompresses each tile as if it is a separate video sequence of small I and P frames, and then renders each tile to the frame buffer driving display device 422. For example, I0 and P0 from R frames 711 to 770 are used to decompress and render tile 0 of the video image. Similarly, I1 and P1 from R frames 711 to 770 are used to reconstruct tile 1, and so on) [Perlman: col. 38, line 12-20]) comprises: determining a position of the window in a blank image by the animation logic processing unit (i.e. a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 8-9] of the script layer (i.e. a script is executed (e.g., using JavaScript, Flash, Java, etc.)) [Perlman: col. 98, line 6-7]; by the special effect unit (i.e. a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 8-9] of the rendering layer (i.e. the hardware/software implemented on the client device) [Perlman: col. 82, line 48], drawing the window at the position, 25drawing the historical image inside the window, and drawing the current image outside the window ((i.e. When such techniques are employed, then a capability illustrated in FIG. 19 is achievable: a user can have his video and audio 1900 appear on the screen within another user's game or application) [Perlman: col. 59, line 21-25; Fig. 19] – Note: Fig 19 illustrates a video screen where the image inside the window is from another game user, while the current image outside of the window is from a car race); (i.e. In one embodiment, when the user selects an item from the sub-menu, the thumbnails in the background are filtered according to the selection. For example, when the user selects "TV" as illustrated, then the thumbnails in the background are filtered to include only TV channels) [Perlman: col. 105, line 15-20; Figs. 19, 37p-q] – Note: Perlman also discloses features of the picture-in-picture technology when the background (i.e. outside of one window) displays the content of the selection, while on foregrounds (i.e. inside of  one or multiple windows) display video of one or multiple of other channels); and combining (i.e. Further, in another embodiment, if multiple app/game servers 1521-1525 are used simultaneously by one user (e.g., in a parallel processing configuration to create the 3D output of a complex scene) and each server is producing part of the resulting image, the video output of multiple servers 1521-1525 can be combined by the shared hardware compression 1530 into a combined frame, and from that point forward it is handled as described above as if it came from a single app/game server 1521-1525) [Perlman: col. 53, line 62 – col. 54, line 3] the image inside the window and the image outside the window to obtain an image (i.e. When such techniques are employed, then a capability illustrated in FIG. 19 is achievable: a user can have his video and audio 1900 appear on the screen within another user's game or application) [Perlman: col. 59, line 21-25; Fig. 19] – Note: Fig 19 illustrates a video screen where the image inside the window is from another game user, while the current image outside of the window is from a car race).  
Perlman does not explicitly disclose the following claim limitations (Emphasis added).
The device for performing special effect processing on an image according to claim 10, wherein the combining the historical image and the 20current image by an animation logic processing unit of a script layer and a special effect unit of the rendering layer comprises: determining a position of the window in a blank image by the animation logic processing unit of the script layer; by the special effect unit of the rendering layer, drawing the window at the position, 25drawing the historical image inside the window, and drawing the current image outside the window; and combining the image inside the window and the image outside the window to obtain an image.   
However, in the same field of endeavor Todd further discloses the claim limitations and the deficient claim limitations, as follows:
determining a position of the window ((i.e. user interaction such as changing the input or input channel of a video container which may result in a change in the group of widgets displayed, and an interrupt from the internet which may initiate the opening of a new video container or widget) [Todd: col. 19, line 12-16]; (i.e. When this particular widget receives system resources it may check user preferences and game status and take appropriate action such as display a message that the game is about to start, open up a new video container at a particular location on screen) [Todd: col. 19, line 35-39] – Note: Todd discloses that a new video container (i.e. a new window) is open up at a particular location on screen) in a blank image (i.e. a new image) [Todd: col. 23, line 66] ((i.e. Actions may comprise the pop-up of a widget, opening a new video container, changing the content of an existing video container and the like) [Todd: col. 19, line 53-55]; (i.e. When this particular widget receives system resources it may check user preferences and game status and take appropriate action such as display a message that the game is about to start, open up a new video container at a particular location on screen, change the input of a currently viewable video container to the game and the like) [Todd: col. 19, line 35-41] – Note: Todd discloses that a new video container (i.e. a new window) is open up at a particular location on screen and also change the content inside the video container; (i.e. The system may open up a new video container to display the advertising material. The system may overlay a video container with a partially transparent video container whose content comprises related advertising material) [Todd: col. 29, line 6-9] - Note: Todd discloses that the content inside the video container (i.e. window) is from the advertising material (i.e. historical image), while the background video contents, outside the window, are related to the advertising material), 25 drawing the historical image inside the window, and drawing the current image outside the window (i.e. These camera views may be displayed in a background video container while other video containers are displayed in the foreground) [Todd: col. 30, line 1-3]; and
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Perlman with Todd to program the system to implement widgets that provide multiple video containers and a user interface.  
Therefore, the combination of Perlman with Todd will enable the system to provide options to users to select their preferred video contents to view [Todd: col. 30, line 17-33].

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Philip P. Dang/Primary Examiner, Art Unit 2488